       Case: 1:21-cv-02674 Document #: 1-4 Filed: 05/18/21 Page 1 of 68 PageID #:377




    REFERENCE GUIDE REVISION NOTICE

    To holders of: Exclusive Agency Independent Contractor                   Date: June 5, 2020
                   Reference Guide                                           No: 15

    From:          360° Finance and Distribution Strategy & Program Development

    This is a complete revision of the Exclusive Agency Independent Contractor Reference Guide.
    This version of the Reference Guide replaces the previous version of the Reference Guide, and
    each page of this Reference Guide has a date of June 5, 2020. If you have a previous version of
    the Reference Guide, please replace it with this version. The following highlights some of the
    changes that have been made to the Reference Guide:

                Section                                        Explanation of Change

Sub-Producer Reports                       •   Updated to reference the current tool (Manage My
                                               Staff) used to enter staff information

Legal Compliance
 Satellite Agencies, Enhanced Satellite    •   Updated the general information about certain state law
 Agencies, and Local Agency                    requirements that the Company has become aware of in
 Extensions                                    the following states: Georgia, Maine, Montana, New
                                               York, Texas, Washington
                                           •   Added general information about certain state law
                                               requirements that the Company has become aware for
                                               the following states: Louisiana, Michigan, Nebraska,
                                               Oregon

 Office Locations within a Financial       •   Updated the state and federal law requirements that the
 Institution                                   Company has been made aware of relating to the
                                               operation of an LAE in a financial institution in the
                                               following states: Arkansas, California, Georgia,
                                               Illinois, Indiana, Louisiana, Maine, Mississippi, New
                                               Hampshire, New Mexico, New York,
                                           •   Added the state and federal law requirements that the
                                               Company has been made aware of relating to the
                                               operation of an LAE in a financial institution for the
                                               following states: Connecticut, Massachusetts,
                                               Michigan, Oregon, Rhode Island, Tennessee, Texas,
                                               Vermont, Virginia, Wyoming

Ordering Printed Material                  •   Updated to be consistent with the current guidelines

Allstate Branded Retail Environment        •   Updated to be consistent with the current guidelines


    EA Independent Contractor Reference Guide – June 5, 2020
    © 2020 Allstate Insurance Company
                                                                                          Pls. Exhibit 4
Case: 1:21-cv-02674 Document #: 1-4 Filed: 05/18/21 Page 2 of 68 PageID #:378




                  EXCLUSIVE AGENCY

          INDEPENDENT CONTRACTOR

                    REFERENCE GUIDE


        (Applies to all states except New Jersey)




                       Allstate Insurance Company, 2020




                                                                    Pls. Exhibit 4
      Case: 1:21-cv-02674 Document #: 1-4 Filed: 05/18/21 Page 3 of 68 PageID #:379



Preface

The following material is confidential and proprietary information which is the exclusive
property of Allstate Insurance Company and may not be disclosed to third parties, other than
outside advisors or as required by law, without first having obtained written permission from the
Company.

This Exclusive Agency Independent Contractor Reference Guide (“Reference Guide”) is
provided for informational purposes only. It contains additional information concerning the
operation of the EA program, certain legal compliance issues, and suggestions for operating an
insurance agency based on Allstate’s past experience.

Although the Company believes that this Reference Guide will be helpful to you, you are not
required to adopt any particular procedures suggested in this guide. 1

This Reference Guide is not incorporated into the R3001 Agreement and does not alter or effect
that Agreement’s terms in any way. The Reference Guide does not create any rights, duties or
obligations of any kind for either you or the Company.




1
    Portions of the Reference Guide discuss various laws that may apply to your agency operation. As provided in the
    R3001 Agreement, you are required to comply with all applicable laws. The information provided in this guide is
    intended to assist you in understanding your legal obligations. It does not create any additional duties or
    responsibilities. This Reference Guide is not intended as legal advice and if you have questions regarding any
    specific legal requirements, you should consult with a qualified legal advisor.
Page 2                                               EA Independent Contractor Reference Guide – June 5, 2020
                                                                                                 Pls. Exhibit
                                                                             © 2020 Allstate Insurance Company4
    Case: 1:21-cv-02674 Document #: 1-4 Filed: 05/18/21 Page 4 of 68 PageID #:380


References
        References to “he,” “him” or “his” in this manual are for readability purposes only and
         are intended to include both males and females.

        References to “you,” or “your,” or “R3001 Agent(s)” include agents under the R3001 and
         R3001S Agreements and “Key Persons” under the R3001A and R3001C Agreements, or
         successor agreements, except as otherwise noted. These references also include the
         corporation or limited liability company, as appropriate, under the R3001A and R3001C
         Agreements.

        References to the R3001 Agreement include the R3001, R3001A, R3001S and R3001C
         Agreements, or successor agreements, except as otherwise noted. The R3001 Agreement
         and the R3001A Agreement (the former sole proprietor agreement and the former
         corporation/LLC agreement, respectively) are no longer offered.

        References to the EA Manual mean the Exclusive Agency Independent Contractor
         Manual.

        References to the Supplement mean the Supplement for the R3001 Agreement.




Page 3                               EA Independent Contractor Reference Guide – June 5, 2020
                                                                                        Pls. Exhibit
                                                                    © 2020 Allstate Insurance Company4
     Case: 1:21-cv-02674 Document #: 1-4 Filed: 05/18/21 Page 5 of 68 PageID #:381


Table of Contents
General Program Information ......................................................................................................... 6
    What Is an EA? ........................................................................................................................ 6
    Becoming an R3001 Agent ...................................................................................................... 6
        Direct Appointment or Purchase an Agency .................................................................... 6
    C Version of the R3001 Agreement ........................................................................................ 9
        Continuation Planning for Key Person Change................................................................ 9
    Agency Licenses .................................................................................................................... 10
    Use of R3001 Agency Name or D/B/A with Allstate Name ................................................. 10
    Before You Sign the Agreement............................................................................................ 10
    Additional Optional Insurance ............................................................................................... 11
    Recognition ............................................................................................................................ 11
    Continuing Education Requirements ..................................................................................... 12
    Incentives for Obtaining Professional Designations.............................................................. 12
    Agency Affiliation Recognition Award................................................................................. 12
    Matching Grant Program ....................................................................................................... 13
    Allstate Deferred Compensation Plan for Independent Contractor Exclusive Agents .......... 13
    Identified Benefit Options ..................................................................................................... 13
    Agent Information ................................................................................................................. 13
    Sub-Producer Reports ............................................................................................................ 13
    Agent Identification ............................................................................................................... 14
    Lease Negotiations................................................................................................................. 14
    Subleasing Allstate Space ...................................................................................................... 15
    Review Process for “Company Initiated” Terminations of R3001 Agreements ................... 15
    Sale of Agency....................................................................................................................... 15
        Valuing an Agency ......................................................................................................... 15
        Sale of an Ivantage Expanded Market Book of Business............................................... 16
        Audit of the Book of Business Serviced by a Selling Agent .......................................... 16
        Transfer of Business ....................................................................................................... 16
        Outside Buyer Approval ................................................................................................. 16
        Sale Processing ............................................................................................................... 17
        Commissions Applicable to Purchased Book of Business ............................................. 18
        Impact of Purchase on Buying Agent’s Business Metrics Reports ................................ 18
        Assigning Sub-Producer Codes to Purchased Book of Business ................................... 19
        Timeline for Transferring the Economic Interest in an R3001 Exclusive Agent’s Book
        of Business to an Approved Buyer ................................................................................. 19
        Existing R3001 Agent Buying the Book of Business Serviced by Another R3001 Agent
                 ............................................................................................................................ 19
        Splitting a Book of Business .......................................................................................... 20
        Approval to Split a Book of Business ............................................................................ 20
        Buying a Split Book of Business .................................................................................... 20
        R3001 Agents Going into Field Sales Leadership ......................................................... 20
    Access to Insurance ............................................................................................................... 22
    Office Security/Acceptance of Cash Payments ..................................................................... 23
    Referral of Attorneys for Estate, Retirement and Business Planning.................................... 24
    Representation in the Event of Death or Permanent Incapacity ............................................ 25
Legal Compliance ......................................................................................................................... 25
    Satellite Agencies, Enhanced Satellite Agencies, and Local Agency Extensions (LAEs) .... 25

EA Independent Contractor Reference Guide – June 5, 2020                                                                               Page 4
© 2020 Allstate Insurance Company                                                                                           Pls. Exhibit 4
            Case: 1:21-cv-02674 Document #: 1-4 Filed: 05/18/21 Page 6 of 68 PageID #:382



            Office Locations within a Financial Institution ..................................................................... 27
            Office Locations within Other Businesses ............................................................................ 32
            Referrals of Business in Connection with Real Estate Transactions (RESPA) ..................... 33
            OSHA Requirements for Your Office ................................................................................... 35
            Fair Employment ................................................................................................................... 36
            Equal Employment Opportunity Laws .................................................................................. 36
                 Title VII: Civil Rights Act of 1964 ................................................................................ 36
                 Sexual Harassment ......................................................................................................... 36
                 The Age Discrimination in Employment Act of 1967 ................................................... 37
                 Equal Pay Act of 1963 .................................................................................................... 37
                 The Americans with Disabilities Act of 1990 (ADA) .................................................... 37
       State and Local Taxes ................................................................................................................... 38
       Setting up Your Office .................................................................................................................. 39
            Introduction............................................................................................................................ 39
            Supplies.................................................................................................................................. 39
            Ordering Printed Material ...................................................................................................... 40
            Your Stock Keeping .............................................................................................................. 40
            Stock Numbering Control ...................................................................................................... 40
            Stock Numbering ................................................................................................................... 40
            Forms ..................................................................................................................................... 41
            Allstate Business Cards ......................................................................................................... 41
                 Your Personal Business Card ......................................................................................... 41
                 Agency Staff Business Cards ......................................................................................... 42
                 Agency Staff Business Cards – Texas ............................................................................ 42
            Personalized Imprint Materials .............................................................................................. 42
            Relocating Your Office.......................................................................................................... 43
            Analyzing Geographic Areas ................................................................................................. 43
            Guidelines on Site Selection .................................................................................................. 43
                 Site Approval .................................................................................................................. 43
            Signs ...................................................................................................................................... 44
            Allstate Branded Retail Environment .................................................................................... 44
       Marketing ...................................................................................................................................... 45

Exhibit A     Partial Transfer of Interest Approval Form
Exhibit B     Agency Ownership Disclosure Form
Exhibit C     Confidentiality & Non-Competition Agreement - Sample Copy for Agency Staff
Exhibit D     Confidentiality & Non-Competition Agreement for the Key Person (excludes Montana)
Exhibit E     Confidentiality & Non-Competition Agreement for the Key Person (Montana only)
Exhibit F     Binding Authority Approval
Exhibit G     Assignment and Assumption of Lease Form
Exhibit H     Continuation Planning Letter of Intent




       EA Independent Contractor Reference Guide – June 5, 2020                                                                                Page 5
       © 2020 Allstate Insurance Company                                                                                               Pls. Exhibit 4
    Case: 1:21-cv-02674 Document #: 1-4 Filed: 05/18/21 Page 7 of 68 PageID #:383




General Program Information
What Is an EA?
An R3001 Exclusive Agent is an independent contractor who is an exclusive writer of Allstate
insurance, except for certain types of business specified in the R3001 Agreement and the
Supplement for the R3001 Agreement (“Supplement”), e.g., residual market business,
accommodation business, and expanded market coverage business. The Exclusive Agent (EA)
program provides you with the opportunity to build a profitable book of business within the
Company’s business system. You will operate in a commercial office, have the opportunity to
invest in your future, and make the kinds of business decisions necessary to achieve your
business objectives and those of the Company. This program gives you the opportunity to build
an economic interest in accounts developed as an R3001 Agent.

Becoming an R3001 Agent
Direct Appointment or Purchase an Agency
You may become an R3001 Agent via direct appointment or by buying an existing R3001
Agent’s (selling agent) economic interest in business produced under the R3000 and/or R3001
Agreements if you are approved as a buyer by Allstate at its sole discretion. 2 You may also
purchase the selling agent’s interest in the business produced under any prior Allstate agent
agreement.
To be approved by the Company as a direct appointment or as a buyer, you must have met the
following conditions:
    You
    • Must have the available start-up liquid capital 3 to meet the cash flow market requirement
    • Must complete the Agency Purchase Approval Form via eSign – this form will be
         completed by the seller and buyer when presenting a Buyer for approval.
    • Must complete the Agent Selection Questionnaire (ASQ) and obtain a PASS score (this
         requirement does not apply if the candidate was formerly in the agent position or in sales,
         or if the candidate is applying to become an agent in the Allstate Dealer Agency
         Program)
    • Must have results on the background check (credit and criminal records), which are
         satisfactory to the Company


2
  Allstate Financial Specialists will only be considered as potential buyers of R3001 agencies if the agency location
  is outside the market(s) where the Financial Specialist currently works, all existing Allstate Financial accounts are
  transferred to the agent of record or to an approved Financial Specialist, and the person has demonstrated success
  in the role of Financial Specialist.
3
  Acceptable forms of liquid capital are checking accounts, money market accounts, short-term certificates of
  deposit (CDs), and savings accounts.


EA Independent Contractor Reference Guide – June 5, 2020                                                        Page 6
© 2020 Allstate Insurance Company                                                                      Pls. Exhibit 4
      Case: 1:21-cv-02674 Document #: 1-4 Filed: 05/18/21 Page 8 of 68 PageID #:384




      • Must submit an acceptable updated business plan that includes goals for such items as
           P&C Growth, Allstate Financial, marketing, and agency management; your business plan
           must be consistent with Company and market objectives; further, for buyers only, the
           business plan must include clearly defined strategies to address any areas that need
           improvement in the selling agent’s agency as identified by the Company
           Note: We will rely on your business plan to establish the basis for our ongoing
                 relationship. The business plan you submit is also your commitment to achieving
                 the results stated in the plan once you become an R3001 Agent. Improved results
                 in areas in which the agency is deficient will be expected.
      • Must read the Form U-4, Uniform application for Securities Industry Registration or
           Transfer, and must read and sign the appropriate Letter of Understanding
      • Must obtain the appropriate individual resident (and non-resident, if applicable 4) licenses
           (Property, Casualty, Life, Health, Motor Club, and Securities 5 as applicable in your state)
           and an agency license and/or registration, where required by law, if you are signing the C
           version of the R3001 Agreement; the agency license and/or registration are in addition to
           your individual license; the agency license and/or registration must be obtained prior to
           the execution of the C Agreement refer to the section on Agency Licenses in this guide
           for additional information
           Note: Some states may also require your agency name or d/b/a to be registered or
                 recorded with the government authority responsible for registering and recording
                 general business names. Some states will not permit anyone other than a natural
                 person to obtain a resident license. Also, some states will not issue a non-resident
                 license to a corporation or limited liability company.
      • Must obtain errors and omissions (E&O) coverage through CalSurance 6 prior to the
           execution of the R3001 Agreement
      • Must sign the Education Agreement




4
    If the selling agent’s office is an approved border location, your office must also qualify as an approved border
    location. Otherwise, the sale will not be approved.
5
  If you signed an R3001 Agreement effective 8/1/2000 or after, you must obtain a Series 6 license, obtain a Series
  63 license (where required by state law), obtain variable authority (where required by state law), and successfully
  complete the associated registered representative required education. Failure to meet the above requirements
  within the allotted timeframe may result in termination of your agency relationship by the Company. Further,
  failure to maintain securities licensure and maintain your affiliation with Allstate Financial Services, LLC (or LSA
  Securities) will result in the termination of your R3001 Agreement by the Company.
6
  If you are in New York and choose to opt out of participation in the Allstate Sponsored Group E&O Program, you
  still must provide proof of coverage to Allstate from the new insurance carrier. This must be done prior to the
  execution of the R3001 Agreement.


EA Independent Contractor Reference Guide – June 5, 2020                                                        Page 7
© 2020 Allstate Insurance Company                                                                        Pls. Exhibit 4
   Case: 1:21-cv-02674 Document #: 1-4 Filed: 05/18/21 Page 9 of 68 PageID #:385




   • Must complete the following education prior to the execution of the R3001 Agreement:
             • Agency Foundations, Essentials, and Agency Operations Center education (unless
                the agency owner meets specific opt-out qualifications)
             • Allstate University education
             • Other education as designated by the Company
         Note: Agency owner candidates must have their P&C licenses before beginning
               education. Field sales leadership will arrange for this education prior to the
               execution of the R3001S (or C) Agreement. You should understand that during
               this education period, Allstate will not pay you compensation or reimburse
               expenses associated with your education. However, upon successful completion
               of the education program and after signing the R3001 Agreement, you will
               receive an education bonus.
   • Must meet other criteria as the Company may adopt from time to time
Please note that becoming an R3001 Agent is always subject to final Company approval.

   Note: Buyers who are existing:
         •      Agency Staff
                If you are an existing agency staff person in an Allstate agent’s office, you must
                meet all of the requirements listed above in order to be approved as a buyer. In
                addition, as part of the approval process, the Company will consider the skills that
                you have demonstrated which would indicate the potential to successfully run the
                agency. This includes such things as your management skills, sales skills, people
                skills, product knowledge, etc.

         •      Non-agent Company Employees
                If you are an existing non-agent Company employee, you must meet all of the
                requirements listed above in order to be approved as a buyer, except for
                completing the ASQ if you were formerly in the agent position or in sales
                leadership. Approval is also contingent on the Company’s assessment of its
                staffing needs and readiness to fill your current position.

                In addition, your background and work history must support a reasonable
                expectation that you will have the ability to successfully operate and manage an
                agency. Further, you must have a satisfactory business relationship with Allstate,
                which includes an evaluation and consideration of your most recent performance
                review. This also includes acting professionally with all representatives of the
                Company, and demonstrating a willingness to work with Company leadership to
                achieve desired business results.
If you are approved as a buyer, the termination of the selling agent’s R3001 Agreement and
execution of a new R3001S (or C) Agreement by you must occur simultaneously.


Page 8                                      EA Independent Contractor Reference Guide – June 5, 2020
                                                                                        Pls. Exhibit
                                                                    © 2020 Allstate Insurance Company4
     Case: 1:21-cv-02674 Document #: 1-4 Filed: 05/18/21 Page 10 of 68 PageID #:386




C Version of the R3001 Agreement 7
The C version of the R3001 Agreement has been developed as an option for R3001 Agents who
form corporations or limited liability companies (LLCs).

The C Agreement is between the Company and the corporation or LLC, with the agent named as
the Key Person. Under the C Agreement, there is only one Key Person associated with the
particular entity (one employer tax identification number); that person is the agent. The Key
Person is the one who executes the agreement.
      Note:       The Company will not enter into or continue the C Agreement with a corporation or
                  LLC, which is used to run any other insurance agency operation.

The C agreement may be executed upon entering the EA program or after you have entered the
program and subsequently form a corporation or LLC. As an employee of the corporation or
LLC, you, as the Key Person must also execute the Confidentiality and Non-Competition
Agreement [(Form R2459A/C for countrywide excluding Montana (Exhibit D) and form
R2459A/CMT for Montana only (Exhibit E)].
      Note:       If you wish to switch from the R3001C (or A) Agreement to the R3001S
                  Agreement, you must provide documentation or information satisfactory to the
                  Company that demonstrates you have the authority to terminate the agency
                  agreement on behalf of the corporation or LLC and enter into an agency agreement
                  with the Company as a sole proprietor.

Continuation Planning for Key Person Change

It is possible for an agency to get a new Key Person pre-approved for a future date so that the
process of changing to a new Key Person is less disruptive to the agency. The Key Person pre-
approval process requires Allstate’s approval as well as the completion of the Continuation
Planning Letter of Intent (LOI), Exhibit H, and the future date of the Key Person change does not
need to be entered on the LOI. However, a Key Person pre-approval is only valid for two years
from the date entered on the Continuation Planning LOI (i.e., the date the LOI is completed).
The execution of the LOI is at the region’s discretion, and any requirements to pre-approve a
Key Person change are determined by the region.

A Key Person pre-approval is a rare circumstance that only occurs under special circumstances,
as determined by the region. The Continuation Planning LOI and Key Person pre-approval
process simply aids an agency in its effort to plan ahead for a possible Key Person change.




7
    Please refer to the EA Manual for additional information on this topic.


EA Independent Contractor Reference Guide – June 5, 2020                                    Page 9
© 2020 Allstate Insurance Company                                                     Pls. Exhibit 4
     Case: 1:21-cv-02674 Document #: 1-4 Filed: 05/18/21 Page 11 of 68 PageID #:387




Agency Licenses
An R3001 Agent may or may not need to get an agency license. The answer will vary depending
on how the R3001 Agent operates and the licensing requirements of the particular state(s).
Please note that this information does not encompass life insurance. For agencies participating
in the Ivantage expanded markets programs, you may, in some cases, be required to obtain a
broker’s license and/or a broker bond. Agencies are expected to be properly licensed or agencies
will be refused from participation. In addition, this information is subject to changes in the laws
and regulations of each state. As with all legal matters, you are encouraged to seek independent
professional assistance on these issues. If there is a requirement that an agency license be
obtained, it must be obtained prior to the execution of the R3001C Agreement.

Use of R3001 Agency Name or D/B/A with Allstate Name
You should be aware that some states may: 1) restrict your ability to use certain words as part of
your agency name; 2) require the registration of your agency name or d/b/a whether or not it
includes your true name; or 3) require you to obtain a separate insurance license for the agency,
regardless of whether the agency name includes your true name or whether the business is
incorporated.

It is your responsibility to work with your legal advisor to make sure that your agency name or
d/b/a is legally acceptable for use in your state. The Company does not make this determination.
It only evaluates the entity name or d/b/a to determine that it is appropriate to use with the
Company’s name. You also need to make sure that your agency name or d/b/a is registered,
recorded, or licensed with the appropriate government authorities where required. You should
be aware that some states may require you to register or record your agency name or d/b/a with
both the government authority responsible for registering or recording general business names
and the state’s insurance regulatory authority.

Before You Sign the Agreement
Here are the steps you’ll take before you sign the R3001 Agreement.
• Read the EA Independent Contractor Manual, the EA Independent Contractor Reference
      Guide, the Supplement, the R3001S 8 (or C) Agreement, and the Allstate Agency Standards
• Discuss the program with outside business advisors
• Read the Form U-4, Uniform application for Securities Industry Registration or Transfer, and
      read and sign the appropriate Letter of Understanding
• Get licenses in Property/Casualty, Life/Health, and Motor Club, as applicable in your state
• Get an agency license and/or registration, if your state requires it, if you are executing the C
      version of the R3001 Agreement
• Get your agency name recorded, registered or licensed, if your state requires it

8
    The R3001S Agreement is not available in Montana.


Page 10                                           EA Independent Contractor Reference Guide – June 5, 2020
                                                                                              Pls. Exhibit
                                                                          © 2020 Allstate Insurance Company4
     Case: 1:21-cv-02674 Document #: 1-4 Filed: 05/18/21 Page 12 of 68 PageID #:388




• If you are purchasing an existing agency, sign the Education Agreement and complete the
      required education program 9 (Additionally, it is your responsibility to conduct due diligence
      on the book of business you are purchasing. Allstate is not responsible for any failure to seek
      appropriate information and documentation from the seller as to past, present or future
      performance of the book of business.)
• Negotiate the lease or sub-lease for your office. The Company must approve your sales
      location
• Make arrangements with the Company or the selling agent for furniture, equipment, phones,
      signs and supplies; these arrangements are discussed in detail in the section on Setting up
      Your Office in this guide

Additional Optional Insurance
The EA Manual describes the insurance coverages that you are required to maintain as an R3001
Agent. In addition to the required coverages, you should also consider carrying employers non-
owned liability coverage for non-owned autos used in the business by anyone other than you
(e.g., agency staff). This coverage is available on an Allstate Customizer policy. Agents who
qualify for an Allstate commercial auto policy can add the employers non-owned liability
coverage to that policy.
As an R3001 Agent, you may want to purchase Fire and Extended Coverage protection for your
personal and business property. If required by your lease agreement, you may need glass
coverage. You may also want to consider purchasing coverage for possible employee dishonesty
exposures. The Allstate Customizer policy may be endorsed to provide coverage for money,
securities and property taken by dishonest acts of employees or contract employees.

If you intend to have employees, you may want to consider obtaining Employment Practices
Liability (EPLI) coverage. Typically, EPLI policies include coverage for discrimination, sexual
harassment and wrongful termination. The Company has made available an opportunity for you
to enroll in an EPLI program offered through CalSurance. This optional coverage will be
attached to the Errors and Omissions insurance coverage, but with separate limits and deductible.
The CalSurance Website can be accessed at www.calsurance.com/allstateagent.

Recognition
As an R3001 Agent, you may earn achievements to participate in the Company’s recognition
programs. The Company earned conferences, such as Regional Honor Ring, National
Conference, Circle of Champions, and Inner Circle Elite, will include the award trip plus an
award tax offset. The monetary value of the award plus any award tax offset amount will be
included in your Form 1099 for income tax reporting purposes. Leaders/National Forum is also
an earned meeting featuring key messages and award recognition. This business meeting is not
taxable to participants. Other awards and trips, such as the regional award trip, may not include
an award tax offset and all taxes will be the responsibility of the agent. Participation in all
awards and recognition programs is voluntary.

9
    Agency owner candidates must have their P&C licenses before beginning education.


EA Independent Contractor Reference Guide – June 5, 2020                                     Page 11
© 2020 Allstate Insurance Company                                                      Pls. Exhibit 4
  Case: 1:21-cv-02674 Document #: 1-4 Filed: 05/18/21 Page 13 of 68 PageID #:389




Awards are not transferable to any other individual, except as permitted by the Company. (See
the Manual of Achievement for details.) The Company will not give awards directly to your
agency staff to recognize them for their services. You will be the recipient of the award, as our
relationship is with you.

Stand-alone satellites and any other agency locations that are eligible to receive individual
Agency Bonuses, regardless of the relationship to the primary agency, must qualify for awards
based on individual agency results. See the Manual of Achievement for details.

You must have a valid in-force R3001 Agreement at the time that the award is received or the
conference/forum takes place. Please note that Honor Ring jewelry can only be awarded to the
R3001 Agent.

Continuing Education Requirements
You may attend ongoing professional education courses offered by the Company to meet
continuing education requirements.

Incentives for Obtaining Professional Designations
As an R3001 Agent, you may receive a cash incentive for successfully completing a course and
passing the exam which is in the curriculum of one of the professional designations approved by
the Company, e.g., CFP, ChFC, CLU, and LUTCF. The incentive amount will be based on
education costs up to stated maximums. Allstate is providing easy access to Continuing
Education resources through RegEd. For further information regarding approved professional
designations, access the EA/EFS Professional Designations/Certifications/Professional
Memberships website located on Gateway.

Agency Affiliation Recognition Award

Your long-term agent relationship with Allstate is valued by the Company and does not go
unnoticed. Your time representing Allstate, as an agent, will be recognized through the Agency
Affiliation Recognition Award.

The recognition will be applicable for your accumulated relationship time, as an Allstate Agent,
and will be measured in five-year increments. Affiliation will be counted from the date you or
your agency (corporation or LLC), whichever is earlier, began acting as an agent on behalf of the
Company. For example, if you began an agency affiliation with the Company on September 1,
1975, you would have reached your 30-year milestone as of September 2005.

When you reach these milestone anniversaries, you or your agency will receive an Allstate
Agency Affiliation plaque. Either your name or the name of your agency will be etched on a
nameplate. Additional medallions will be presented to you to be added to the plaque as future
five-year milestones are reached.




Page 12                                    EA Independent Contractor Reference Guide – June 5, 2020
                                                                                       Pls. Exhibit
                                                                   © 2020 Allstate Insurance Company4
     Case: 1:21-cv-02674 Document #: 1-4 Filed: 05/18/21 Page 14 of 68 PageID #:390




Matching Grant Program
As an R3001 Agent, you may participate in the Allstate Foundation Good Hands Matching Grant
Program for Higher Education.

Allstate Deferred Compensation Plan for Independent Contractor Exclusive
Agents10

As an R3001 Agent, you are currently eligible to participate in the Allstate Deferred
Compensation Plan for Independent Contractor Exclusive Agents (the Plan) if you operate your
business as a sole proprietorship and have submitted a Form W-9 to Allstate substantiating your
business as a sole proprietorship. When you enroll in the Plan, you are required to elect a
distribution option.

When you separate from service you will be eligible for a distribution of your account balance
based upon the distribution option you selected. If you have questions about your distribution
election or the deferred compensation plan in general, you should call the Allstate Benefits
Center at 1-888-255-7772.

Identified Benefit Options

As an R3001 Agent, you will be responsible for the cost of the personal benefits you select.

Agent Information
As an R3001 Agent, you will have access to view your business results in one easy-to-use
dashboard (DASH). DASH provides such measures as sales production, customer retention,
agency profitability, and compensation. The tool allows you to set personalized goals, track staff
production, and identify effective marketing campaigns. Refer to the DASH information page
for additional details.

Sub-Producer Reports
You will have the ability to identify PP&C and Commercial Non-Fleet Auto business written by
your Licensed Sales Professionals by using special sub-producer codes. These numbers will be
assigned and controlled by you through to the Manage My Staff (MMS) tool. Monthly
individual sub-producer production reports will be provided to you on DASH. This number
should follow your agent number on any new business applications submitted to the Support
Center for input.



10
  Complete details of the Plan are contained in the Plan document. If there are any discrepancies between the
 information provided above and the Plan document, the Plan document will govern. Allstate reserves the right to
 change or terminate this Plan at any time. The Plan document can be found on the Incentives & Compensation
 page of Gateway or by using the following link: https://agencygateway1.allstate.com/wps/myportal/id/56684.


EA Independent Contractor Reference Guide – June 5, 2020                                                 Page 13
© 2020 Allstate Insurance Company                                                                 Pls. Exhibit 4
      Case: 1:21-cv-02674 Document #: 1-4 Filed: 05/18/21 Page 15 of 68 PageID #:391




The sub-producer code input when new business is processed will also appear on any subsequent
renewals. The system will not handle multiple sub-producer codes on a policy. Therefore, if a
new sub-producer code is input at a later time, the new sub-producer code will replace the
original sub-producer code. Any subsequent activity to the policy, including renewals, will show
the new sub-producer code instead of the sub-producer code originally input when the new
business was processed. It is recommended to never reuse sub-producer codes to eliminate
confusion between written business from previous staff or current staff.

Agent Identification
The EA program requires the use of separate agent number classifications to identify processed
new business for P&C New Business Summary report, production and commission statements.

The Allstate agent number on your agent stamp will begin with a “0” as the leading number and
be followed by your 5-digit Allstate agent number. This number, e.g., 012345, will be used
when processing new Allstate business, service request forms, and ordering supplies.

For P&C New Business Summary report, production and commission statements, and agent
commission inquiries, the prefix will be changed to a two-digit agent type, i.e., agent type 41.

Additional agent numbers are required for American Heritage Life (excludes New York),
Allstate Financial Services, LLC 11, Prudential, mutual fund business, and other third-party
products (i.e., Crump).

Lease Negotiations
If you should decide to change your office location, you must select a location within a
geographical area specified by the Company that is subject to Company approval. 12 All lease
agreements executed by you must be solely in your name or agency name. Allstate’s name must
not appear in the lease. The following disclaimer should be included in the lease:

       “The obligations under this lease are the obligations of the Lessee personally and not
       that of any insurer with which Lessee may be affiliated. Lessor agrees that this
       agreement is solely between itself and the Lessee personally and Lessor hereby
       waives any claims, rights of action, or liabilities whatsoever against any insurance
       company with which Lessee may be affiliated which may arise out of this lease.”

The following language should also be added to any lease form:

Lessor responsible for common areas, lessee responsible for leased premises:
   “Lessor shall be responsible for any changes necessary to comply with any federal or
   local disability discrimination laws and regulations in the common areas of the
   building or project. Lessee shall be responsible for any changes required to the

11
     LSA Securities in the states of PA and LA.
12
     Refer to the section on Relocating Your Office in this reference guide for additional information.


Page 14                                                EA Independent Contractor Reference Guide – June 5, 2020
                                                                                                   Pls. Exhibit
                                                                               © 2020 Allstate Insurance Company4
     Case: 1:21-cv-02674 Document #: 1-4 Filed: 05/18/21 Page 16 of 68 PageID #:392




     Leased Premises necessary to comply with such laws and regulations, and any
     requirements which may impose any duty upon Lessor or Lessee applicable to the
     Lessee’s use or occupancy of the Leased Premises. Lessor agrees to indemnify and
     hold Lessee harmless against all claims and liability for Lessor’s failure to comply
     with Title III of the Americans with Disabilities Act with respect to the common areas
     of the building or project or improvements to the Leased Premises constructed by
     Lessor.”

A provision of the Americans with Disabilities Act of 1990 (ADA) requires that facilities be
made accessible to qualified applicants and employees with disabilities as a reasonable
accommodation, unless this would cause undue hardship. Accessibility must be provided to
enable a qualified applicant to participate in the job application process, to enable a qualified
individual to perform the essential functions of a job and to enable an employee with a disability
to enjoy benefits and privileges of employment available to other employees. Places of public
accommodation and commercial facilities, including insurance offices, are required to provide
accessibility for disabled persons in both new construction or when making alterations to
existing structures. You should seek to lease space in an office building that has met this
requirement. As you add agency staff, you will want to make certain that your office space also
provides accessibility for disabled applicants and personnel.

Subleasing Allstate Space
R3001 Agents who would like to lease an existing office leased by Allstate may do so, subject to
Company approval. We have included the sublease agreement (Exhibit G) that must be signed by
you if you have received approval to sublease space in a Company leased building. This form is
called the Assignment and Assumption of Lease. By signing this form, you will assume all
responsibility for the lease with Allstate’s consent.

Review Process for “Company Initiated” Terminations of R3001 Agreements
The Company has a review process in place with respect to all “Company Initiated” terminations
of R3001 Agreements.

Sale of Agency 13
Valuing an Agency
There are numerous accepted methods used to value an agency and the value will vary
depending on the method chosen. The sale value is generally tied to market conditions at the
time of sale and is determined by what an approved buyer is willing to pay. If the agency is
being valued based on earned premium, please keep in mind that the earned premium appearing
in the Business Metrics reports includes earned premium on policies that have terminated.

13
  Any reference in this Reference Guide to the sale of an agency or the sale, transfer, or purchase of a book of
 business means the sale, transfer, or purchase of the economic or other interest in the book of business only.
 Allstate retains ownership of the book of business. Please refer to the EA Manual for additional information on
 this topic.


EA Independent Contractor Reference Guide – June 5, 2020                                                  Page 15
© 2020 Allstate Insurance Company                                                                  Pls. Exhibit 4
      Case: 1:21-cv-02674 Document #: 1-4 Filed: 05/18/21 Page 17 of 68 PageID #:393




Sale of an Ivantage Expanded Market Book of Business

As an independent contractor, it is up to you to determine the sale price and whether to factor in
the expanded market book of business in your sale negotiations. As stated in the Supplement for
the R3001 Agreement, Chapter 5, an Exclusive Agent may not have ownership rights to the
business written in the Ivantage expanded markets programs except as specifically provided.
However, in the event that you sell the economic interest in your book of business to an
approved purchaser and you comply with Ivantage’s termination processes, Ivantage will always
attempt to designate the buying EA as the new servicing producer on the Ivantage book of
business serviced by the agency. The new servicing producer must: 1) be enrolled with all
appropriate expanded market companies prior to the completion of the transfer of policies; 2)
possess all applicable licenses required to service the business; and 3) have a valid in force
R3001 Agreement.

All Ivantage expanded market programs prohibit the practice of splitting books among
agencies.
When commissions are processed through Ivantage, any commissions earned by the selling agent
within 30 days prior to termination will be paid to the buying agent, if there is one. Otherwise,
all such commissions will be retained by Ivantage. Commission details can be found in the
Supplement for the R3001 Agreement.

Audit of the Book of Business Serviced by a Selling Agent
Prior to the sale of your agency, an audit should be run. The audit will be helpful to a buyer to
verify that policies which were identified as eligible for sale have been transferred to the buying
agent’s number.

Transfer of Business
The entire book of business, except for securities policies, must be transferred. In other words,
you cannot transfer some policies and not others. Therefore, you cannot transfer some policies
and take the Termination Payment on others.

Outside Buyer Approval
If you elect to sell your economic interest in the book of business serviced by your agency to an
outside buyer, the following process should be followed:

     STEP                                               PROCEDURE
       1       You must secure a buyer candidate sufficiently in advance to allow the Company time to
               determine whether the buyer is qualified and to give the candidate time to obtain the appropriate
               resident (and non-resident) licenses, read the Form U-4 (Uniform application for Securities
               Industry Registration or Transfer), read and sign the appropriate Letter of Understanding, and
               complete the education requirements. 14




14
     Agency owner candidates must have their P&C licenses before beginning education.


Page 16                                            EA Independent Contractor Reference Guide – June 5, 2020
                                                                                               Pls. Exhibit
                                                                           © 2020 Allstate Insurance Company4
     Case: 1:21-cv-02674 Document #: 1-4 Filed: 05/18/21 Page 18 of 68 PageID #:394




     STEP                                                 PROCEDURE
      2      You must submit the buyer candidate to field sales leadership for approval along with a completed
             Agency Purchase Approval Request. 15
      3      If the candidate is not approved, you may want to submit another buyer candidate. If approved, all
             remaining terms of the sale should be finalized between you and the approved buyer. The
             purchase must be effective on the first calendar day of the month and all transfers of the book of
             business will be done as described in Sale Processing. The following education must be
             completed by the buyer prior to the sale becoming final:
                 • Agency Foundations, Essentials, and Agency Operations (unless the agency owner
                     meets specific opt-out qualifications)
                 • Allstate University
                 • Other education as designated by the Company
      4      Your R3001 Agreement should be terminated pursuant to the termination provision in the
             agreement. Although your agreement has been terminated, your agent number will remain active
             on SAP until the eligible policies have been transferred to the new agent number. The buying
             agent should execute a new agreement effective the first calendar day of the month. (See
             Timeline for Transferring an R3001 Exclusive Agent’s Book of Business to an Approved Buyer.)

Sale Processing
The PP&C and Commercial Non-Fleet Auto book of business will be transferred on the system
during the first workweek following the effective date of the sale and all other Commercial and
Allstate Financial policies 16 beginning in the second workweek. Once the policies have been
transferred, the buying agent will be able to access PP&C policies in Alliance Policy View and
the Commercial policies in Connexus. If the buying agent cannot access the transferred policies,
he should contact the Allstate Technology Support Center (ATSC) for a refresh of the book of
business. It should be noted that it might take at least two refreshes before all the transferred
policies are accessible on Alliance Policy View or Connexus.
          Note: Even though the physical transfer may not occur on the first day of the month,
                commissions on all premium transactions processed under your (selling agent’s)
                number after the effective date of the sale and prior to the transfer will be paid to
                the buying agent.
The buying agent will receive multiple Business Metrics views available via the filtering options,
including: 1) Agent Only, 2) Purchased, 3) Assigned, and 4) All (combined). The Agent Only
view is the buying agent’s Business Metrics report. The Purchased Business Metrics view is for
the purchased book, which includes the selling agent’s agent number. The All view is a
combination of the Agent Only, Purchased, or Assigned view. Please note that if an agent has
purchased more than one book, the buying agent will receive views for each book purchased.



15
    Sale of Agency as a result of permanent incapacity or death of Agent/Key Person – Documentation must be
   provided that demonstrates that the seller of the economic interest in the book of business has authority to act on
   behalf of the Agent/Key Person or on behalf of the estate of the Agent/Key Person (e.g., letters of administration
   or letters testamentary). This documentation must be forwarded to HRPARTfor review and approval before the
   sale can take place.
16
    If the buyer does not obtain a securities license within 120 days of the effective date of the sale of agency, the
   variable policies may be moved into a house account and subject to reassignment to an active agent.


EA Independent Contractor Reference Guide – June 5, 2020                                                       Page 17
© 2020 Allstate Insurance Company                                                                       Pls. Exhibit 4
  Case: 1:21-cv-02674 Document #: 1-4 Filed: 05/18/21 Page 19 of 68 PageID #:395




An outside buyer should be issued a new agent number a minimum of 15 days prior to the
effective date of the purchase and the new agent number should be transmitted for BOAT deck
purposes a minimum of 15 days prior to the end of the month. (The effective date for setting up a
new agent number on the SAP/BOAT deck has to be the first of the month, but it can be
processed prior to the sale date).

In a full sale situation, quotes will be moved to the buyer. In a split sale situation, since the
system does not have the ability to move quotes via zip code, quotes will not be moved to the
buyers.

Commissions Applicable to Purchased Book of Business
A sale of agency audit will be run that will change the old agent number on active eligible
policies to the new agent number. Any positive or negative activity recorded after the sale of
agency effective date regarding policies (selling agent’s active and terminated policies) will be
recorded under the new agent number, e.g., endorsements, charge backs, etc. Consequently, the
buying agent may receive a charge back on a policy where the commission on the policy was
paid to the selling agent. Both the selling and buying agents may want to take this into
consideration when structuring the sale. Please consult the Exclusive Agency Independent
Contractor Manual for additional details.
For purchases prior to 7/1/2014, if there are any Plus Policies in the book of business serviced by
the selling agent, the policies will remain as Plus Policies and the Plus Policy commission
amount will be in effect for five (5) full annual renewal periods after the policies are transferred
to the buying agent. Any completed portion of the five annual renewal periods, in which the
Plus Policy commission amounts were in effect for the selling agent, will not apply to the buying
agent.

For purchases effective 7/1/2014 and subsequent, agency owners who purchase books of
business that include Plus Policies will only be required to vest in the remainder of the Plus
Policy period (the Plus Policy counter will not be reset). The Plus Policy commission rate is in
effect for five full annual renewal periods. Upon completion, the policies will be treated as
secured business, and the agency owner will be eligible for full commissions and economic
interest.

Impact of Purchase on Buying Agent’s Business Metrics Reports
Business Metrics measurements applicable to the selling agent are transferred to the buyer at the
time of purchase. This includes all positive and negative impacts. The Business Metrics All
view will be used in all instances for Agency Business Objectives, awards and recognition, and
the Agency Bonus.




Page 18                                     EA Independent Contractor Reference Guide – June 5, 2020
                                                                                        Pls. Exhibit
                                                                    © 2020 Allstate Insurance Company4
  Case: 1:21-cv-02674 Document #: 1-4 Filed: 05/18/21 Page 20 of 68 PageID #:396




Assigning Sub-Producer Codes to Purchased Book of Business

In a sale of agency situation, the buyer has three options with regard to sub-producer codes:
   1. Assign a single sub-producer code to the entire PP&C book transferred from the selling
      agent. This will allow the buyer to distinguish the book transferred from the selling agent
      from his existing book.
   2. Retain existing sub-producer codes. This will allow a buyer, who is retaining the selling
      agent’s Licensed Sales Professionals, to identify the business written by these Licensed
      Sales Professionals.
   3. Do nothing and the existing sub-producer codes will be reset to zero.
If the buying agent wants to either add a sub-producer code to the book transferred from the
selling agent or retain the existing sub-producer codes on the book transferred from the selling
agent, he must contact the region at least 5 days PRIOR to the effective date of the sale. The
sub-producer codes will be mechanically assigned to these policies at the time of transfer.

Timeline for Transferring the Economic Interest in an R3001 Exclusive Agent’s Book of
Business to an Approved Buyer

Below are key timeline highlights, which you should follow in order to transfer the eligible book
of business to the buying agent:

Approximately 10 work days prior to the effective date of the sale:
You (selling agent), or your legal representative, must provide a letter stating that a sale
agreement has been executed by both parties and notifying the Company of the effective date of
the sale.

Approximately 7 work days prior to the effective date of the sale:
The Agency Establishment Coordinator in the region should provide the Commissions COE
(COMCOE), a completed Agency Purchase Approval Request form.

If the office is a new border location, the Non-Resident License Request form should be
submitted at this time to Licensing at IAMKTSO.

   NOTE: ALL SALES MUST BE EFFECTIVE THE FIRST CALENDAR DAY OF A
   MONTH.

Existing R3001 Agent Buying the Book of Business Serviced by Another R3001 Agent

If the buyer is another R3001 Agent, and the Company has approved the sale, the Company
should get a letter from you (selling agent) at least 10 days prior to the effective date of the sale
stating that a sale agreement has been executed by both parties and notifying the Company of its
effective date.




EA Independent Contractor Reference Guide – June 5, 2020                                     Page 19
© 2020 Allstate Insurance Company                                                      Pls. Exhibit 4
     Case: 1:21-cv-02674 Document #: 1-4 Filed: 05/18/21 Page 21 of 68 PageID #:397




Splitting a Book of Business

You can request approval from field sales leadership to split the book of business serviced by
your agency so that you can sell your economic interest in the book to multiple buyers. If field
sales leadership approves the splitting of the book of business, the book will only be split by zip
code. The Company will not allow the splitting of policies within individual zip codes. 17 The
buying agent will only receive Agency Bonus measurements on transferred P&C policies;
the selling agent’s AF production credit on transferred AF policies and new life policies
written by the selling agent will not be transferred to the buyer.

All Ivantage expanded market programs prohibit the practice of splitting books among agencies.

Approval to Split a Book of Business
You must present the business case to field sales leadership on the proposed split of the book of
business and, as noted above, obtain field sales leadership approval prior to selling your
economic interest in the book to multiple buyers. The business case must include the proposed
zip codes that would be sold to a potential buyer. Customers must be within a reasonable
distance from any potential buying agent’s existing or proposed location in order to provide a
proper level of customer service and to help ensure customer satisfaction and retention of the
book of business.

Buying a Split Book of Business
Existing R3001 Agents who have been approved to purchase the economic interest in a split
book of business may either merge the split book with the existing book of business serviced by
the agency (referred to as “mergers”) 18 or set up a second agency. In order to operate Satellite
Agency locations and Enhanced Satellite Agency (ESA) locations, R3001 Agents must be under
the R3001S 19 (or C) Agreement at both locations. In addition, an ESA must sign the appropriate
Letter of Understanding.

R3001 Agents Going into Field Sales Leadership

R3001 Agents who go into field sales leadership have the option to either sell their interest in
their entire book of business upon presenting a qualified buyer who has been approved by the
Company, or elect the termination payment, subject to the terms and conditions of the R3001
Agreement. You should be aware of the following key points if you are interested in going into
field sales leadership.




17
   Commercial, Allstate Financial, and Allstate Benefits are split by policy.
18
   In some markets, sales between agents will not be approved unless the buying agent sets up a Satellite Agency or
   Enhanced Satellite Agency for the purchased agency.
19
   The R3001S Agreement is not available in Montana.


Page 20                                            EA Independent Contractor Reference Guide – June 5, 2020
                                                                                               Pls. Exhibit
                                                                           © 2020 Allstate Insurance Company4
      Case: 1:21-cv-02674 Document #: 1-4 Filed: 05/18/21 Page 22 of 68 PageID #:398




If you elect to sell your economic interest in the book of business serviced by your agency:
       •    The buyer can be an outside buyer, including a family member, if the buyer meets the
            established qualifications and if approved by the Company.
       •    The buyer can be another existing R3001 Agent if he meets the established qualifications.
            The book may be merged into the existing book of business serviced by the buyer, or the
            buying agent may operate the location as a Satellite Agency or Enhanced Satellite
            Agency, if approved. 20
       Note:         If you are operating as a corporation under the R3001C (or A) Agreement and as
                     part of the sale transaction, the buying agent obtains the right to use your
                     corporation, the Company will enter into a new R3001C Agreement with that
                     corporation which designates the buying agent as the Key Person. In this
                     situation, the buying agent may use the corporation’s existing TAX ID number. If
                     the name of the corporation or d/b/a being sold includes your name, then the
                     corporation or d/b/a name will have to be changed to one that is acceptable to the
                     Company.

You cannot go into field sales leadership until the Company has approved the new buyer and the
sale of the agency has been completed.
The effective date of sale must be the first calendar day of a month.
If the buyer is a family member, you will not be allowed to:
       •    Work as a field sales leader in the market where the agency is located
       •    Maintain any involvement in the running of the agency operation
       •    Participate in any day-to-day business activities of the agency, including, but not limited
            to, financial or personnel matters
       •    Be located in the same building as the agency
Please note that if you go into field sales leadership, you will still receive one more commission
check after your termination as an agent.
Also, you may receive the following bonuses, if eligible, even though you would not be an agent
for the entire bonus period.

       •    Agency Bonus               To receive the Agency Bonus, you must complete the calendar
                                       year under the R3001 Agreement. If you qualified for a bonus at
                                       the end of the calendar year, but go into field sales leadership prior
                                       to the bonus payout, you will receive the bonus payment.




20
     In some markets, sales between agents will not be approved unless the buying agent operates the location as a
     Satellite Agency or Enhanced Satellite Agency.


EA Independent Contractor Reference Guide – June 5, 2020                                                      Page 21
© 2020 Allstate Insurance Company                                                                      Pls. Exhibit 4
    Case: 1:21-cv-02674 Document #: 1-4 Filed: 05/18/21 Page 23 of 68 PageID #:399




Note:       The Controller Department should submit an Agency Compensation WSR regarding
            the Allstate Financial/Allstate Life & Retirement Bonus. Any bonus due will be paid
            to you as 1099 income at the time the bonus is calculated.

Prior to appointment to a field sales leader position, new leaders must adhere to the following
guidelines: obtain all required security license designations including: Series 6, 26, and 51
securities licenses as well as Series 63 license if required in their state; obtain variable authority;
and successfully complete the associated registered representative required education. Note:
securities licenses are not required prior to appointment to FSA; however, the appropriate
licenses are required prior to appointment to FSL, TSL, SDL, SAL, FSC, RFSL, or RSL.

Access to Insurance
Allstate has always had a strong policy promoting fairness and consistency in its dealings with
customers and prospective customers regardless of race, color, religion, national origin, sex,
family status or disability. In order to eliminate any incorrect perceptions that Allstate is
engaged in improper sales practices, when speaking to prospective customers we recommend
that your agency:
•   Use the same process to quote business. Example: If your practice is not to provide
    proposals over the phone, apply this practice consistently.
•   Qualify business in a consistent manner. Example: Be consistent in asking questions related
    to prior insurance and claim history. Also, be consistent in explaining any restrictions we
    may face due to our efforts to reduce our catastrophe exposure.
•   Take the time to explain why a particular piece of information is needed.                Example:
    Inspections and consumer reports.
•   Handle business with similar risk characteristics consistently so there are no unsubstantiated
    differences in the policy form selected or the coverage offered.
•   Convey consistent information regarding the requirements for issuance of a policy to all
    potential customers. Example: The need for an inspection prior to binding coverage, if
    applicable.
•   Use a consistent sales presentation when discussing available products and coverages, as well
    as the Company’s underwriting guidelines, policies and procedures.
•   Have a process in place to ensure that all calls are returned by a Licensed Sales Professional
    (LSP) the same day if possible (if not, within 24 hours).
•   Use the same follow-up procedure for all callers. Example: If your practice is to mail the
    proposal or to call back within 24 hours, it should be done in all cases.
•   Treat all potential customers courteously and professionally.




Page 22                                       EA Independent Contractor Reference Guide – June 5, 2020
                                                                                          Pls. Exhibit
                                                                      © 2020 Allstate Insurance Company4
    Case: 1:21-cv-02674 Document #: 1-4 Filed: 05/18/21 Page 24 of 68 PageID #:400




Office Security/Acceptance of Cash Payments
As you know, most businesses accept cash and a certain segment of the population prefers that
method of payment. Allstate customers are no different. Although we want to meet the
customers’ requirements, we understand the safety concerns associated with taking cash
payments. Therefore, we have developed some helpful tips.

In a number of studies, authorities have determined some of the factors that make businesses
most vulnerable to robberies. These factors include: keeping large amounts of cash at hand, a
single agency staff member working alone after dark, an obstructed view of the location where
cash is kept, inattentive agency staff members, poor outdoor lighting, and easy escape routes.

In incorporating safety awareness into your professional life, you should keep those factors in
mind. This can be done by evaluating your business practices and taking the necessary
precautions for your safety and that of your agency staff. If this is an issue in your market, here
are some preventive strategies you may wish to consider:
•   Consult with other local merchants and building landlords on joint safety/security programs,
    including a “Neighborhood Watch” program.
•   Don’t keep excessive cash in your office. Make frequent bank deposits during the day at
    peak daylight hours, but vary your schedule for deposits every day to avoid being
    predictable.
•   Keep cash payments and any other money out of view, but keep it in a location that is visible
    from almost all of the office.
•   If the location in which cash is kept is not easily visible from the rest of the office, consider
    using mechanisms that permit you and your agency staff to have a complete view of the
    office surroundings, such as convex mirrors.
•   If within your control, maintain an unobstructed view of the office from the street. If
    necessary, consider clearing shrubbery, trees, or any form of clutter.
•   If within your control, maintain adequate outdoor lighting of the parking area and approach
    to the office during nighttime hours, as well as adequate indoor lighting at all times.
•   Consider locking your doors to screen customers, especially after dark. If you or a member
    of your agency staff is alone in the office near closing or at any time other than normal
    business hours in the area, keep the door locked.
•   Consider locking your doors and permitting access only to those who ring a buzzer, as long
    as such a system meets fire code requirements.
•   Take note of suspicious looking individuals lurking or congregating outside the office.
•   Post emergency numbers (including police and ambulance services) near each telephone.
•   Make sure that you and the members of your agency staff keep each other informed of irate
    customers, former agency staff members, spouses or former spouses, etc.




EA Independent Contractor Reference Guide – June 5, 2020                                     Page 23
© 2020 Allstate Insurance Company                                                      Pls. Exhibit 4
      Case: 1:21-cv-02674 Document #: 1-4 Filed: 05/18/21 Page 25 of 68 PageID #:401




•      If you or a member of your agency staff becomes a victim of a crime, do not resist.
       Cooperate fully, remain calm, and try to focus on the criminal’s distinguishing features. Do
       not try to be a hero.
•      Obtain incident report forms, which may be available from your local police, to write down
       information about any crime that occurs. The incident report forms should prompt the victim
       to write down the criminal’s distinguishing features (such as sex, height, build, age, and race)
       and should be completed immediately after any crime occurs. In the event of a burglary,
       robbery or theft, you should immediately contact the police and file a police report. Failure
       to do so may result in your being held responsible for the missing funds.
You may also want to consider counseling customers on risks associated with taking cash
payments. Please understand, however, that if a customer still wants to pay in cash, you must
accept the payment, unless it is prohibited by Company policy. 21 If you believe it would help
deter robberies or other criminal activity, you may want to go one step further and post a “No
Cash on Premises” sign with the approval of Company leadership.

Your safety is very important to us. The preceding strategies are not an exhaustive list. You are
in the best position to determine what steps, including some of those listed above, are appropriate
to deter crime at your office. Of course, any other steps you consider to deter crime at your
office must comply with Allstate’s policies and not create other risks.

Referral of Attorneys for Estate, Retirement and Business Planning
In many situations, agents and financial specialists may be asked by customers for names of
attorneys to refer questions about estate, retirement, and business planning strategies, particularly
those that make use of life insurance and annuity products. There are other situations where you
would like to have a relationship with a local attorney pre-established in order to facilitate
mutually beneficial arrangements between customers and attorneys, whereby you can continue
your role as an insurance representative and be included as a member of customers’ planning
team.

We agree with this concept and ask that you keep the following guidelines in mind as you work
toward these relationships:
•      Where possible, have a list of several licensed attorneys with their areas of specialization
       (e.g., estate planning) to offer the customers.
•      In remote locations where only one attorney is available in close proximity, also provide a
       list of some additional attorneys located within a reasonable geographic area.
•      Advise customers that these are not recommendations, but rather a list of attorneys for
       consideration.
•      Advise customers to visit with several attorneys and to develop a relationship with the
       attorney of their choice.

21
      For traditional life insurance products, you may accept cash from customers, but a money order must be used for
     submitting payments to Allstate Financial. Or, if you have a Premium Fund Account (PFA), you may deposit the
     cash in the PFA for remittance to Allstate Financial. For securities products, no cash payments are allowed.


Page 24                                               EA Independent Contractor Reference Guide – June 5, 2020
                                                                                                  Pls. Exhibit
                                                                              © 2020 Allstate Insurance Company4
  Case: 1:21-cv-02674 Document #: 1-4 Filed: 05/18/21 Page 26 of 68 PageID #:402




Because legal representation is necessary in many of these planning scenarios, it makes a great
deal of sense for agents and financial specialists to forge relationships with local attorneys.
Some customers may feel strongly that they know how best to manage their affairs, yet still need
an attorney to draft the required documents. Others would like access to an attorney to help offer
suggestions. Often these advisors require assistance from insurance agents to fund the strategies
created to meet their customers’ needs. Once again, the importance of this issue rests in our
method of communicating how these attorneys were referred. It should be your intent to provide
a list of possible resources that customers can use as a stepping stone in their attorney selection
process.

Representation in the Event of Death or Permanent Incapacity
If you should die, the economic interest in the book of business can be a valuable asset that you
may have overlooked in your estate planning. You may want to consider planning your estate so
that you have a business entity, such as a corporation or LLC, which designates a representative
upon your death to take control of the corporation or LLC. This representative can then
immediately make important decisions about the disposition of your economic interest in the
book of business within the required time period, without the necessity of court administration.
If you do not form a corporation or LLC, then you should designate a legal representative in your
will. However, it may take time for this representative to be appointed by the probate court to
act on your behalf. Keep in mind if a legal representative is not in a position to act quickly, it
can have a serious adverse impact on the value of your business since it will become more
difficult to retain customers.

You should also consider taking steps to make sure that someone can act on your behalf if you
become permanently incapacitated and don’t have the mental capacity to make decisions about
your business.

Legal Compliance
As an independent contractor, it is your responsibility to ensure that your agency's operations are
in compliance with the law and any insurance department requirements.

Satellite Agencies, Enhanced Satellite Agencies, and Local Agency Extensions
(LAEs)
The information contained in this section is not intended as legal advice, and if you have any
questions concerning state and federal law requirements, you should consult with your
independent legal advisor. It is important to note that there may be additional state law
requirements of which the Company is not currently aware and legal requirements can change at
any time. Further, while the Company might notify you of significant changes in the law that
may impact the operation of a Satellite Agency, Enhanced Satellite Agency (ESA), or LAE, you
remain responsible for your agency’s legal compliance.




EA Independent Contractor Reference Guide – June 5, 2020                                    Page 25
© 2020 Allstate Insurance Company                                                     Pls. Exhibit 4
  Case: 1:21-cv-02674 Document #: 1-4 Filed: 05/18/21 Page 27 of 68 PageID #:403




The following is some general information about certain state law requirements, particularly
relevant to the operation of Satellite Agencies, ESAs, and LAEs that the Company has become
aware of:

Florida - A primary licensed sales professional responsible for the Satellite Agency, ESA, or
LAE must be designated, and the name of that primary licensed producer must be filed with the
Department of Insurance. If the primary licensed producer is changed, notice of the change must
be filed with the Department of Insurance within the 30 days following the change.

Georgia - An agency license must be obtained from the Insurance Department for each Satellite
Agency, ESA and LAE prior to operating any insurance sales activity at the location. An agency
with a Satellite Agency, ESA or LAE must designate a primary agency. Each Satellite Agency,
ESA and LAE must be the principal office of at least one licensed sales professional.

Louisiana – An agency must provide written notice of the location of each Satellite Agency, ESA
or LAE within 30 days of establishing the Satellite Agency, ESA, or LAE location to the
Department of Insurance. Each Satellite Agency, ESA, and LAE must have at least one licensed
sale professional at the location and registered with the Department of Insurance.

Maine - An agency must obtain an agency branch registration for each Satellite Agency, ESA
and LAE from the Department of Insurance. A Satellite Agency, ESA or LAE that is a separate
legal entity from the licensed agency must obtain a separate agency license from the Department
of Insurance instead of an agency branch registration. A primary licensed sales professional
designated as responsible for the primary agency is responsible for each Satellite Agency, ESA
and LAE.

Michigan - An agency must register the location of each Satellite Agency, ESA and LAE with
the Department of Insurance. A primary licensed sales professional designated as responsible for
the agency is responsible for each Satellite Agency, ESA and LAE. An agency must provide
written notice to the Department of Insurance within 5 business days if it moves or closes its
Satellite Agency, ESA or LAE.

Missouri - Each Satellite Agency, ESA and LAE must be the principal office of at least one
licensed sales professional.

Montana - The agency’s insurance license must include the name and primary business address
of the licensee as well as the name of each individual authorized to exercise the license power.

Nebraska - Each Satellite Agency, ESA and LAE must be licensed under the primary agency
with the same legal name. An agency may register the location of each Satellite Agency, ESA
and LAE with the Department of Insurance. An agency must maintain a list of each Satellite
Agency, ESA and LAE location and each licensed sales professional at each location.




Page 26                                   EA Independent Contractor Reference Guide – June 5, 2020
                                                                                      Pls. Exhibit
                                                                  © 2020 Allstate Insurance Company4
  Case: 1:21-cv-02674 Document #: 1-4 Filed: 05/18/21 Page 28 of 68 PageID #:404




New York - An agency must provide written notice of the location of each Satellite Agency,
ESA or LAE and the licensed sales professionals responsible for it to the Superintendent of
Insurance within 10 days of establishing the Satellite Agency location, ESA or LAE. Such notice
must also be provided within 10 days following any change in address of an existing Satellite
Agency, ESA or LAE, or any replacement of a designated licensed sales professional responsible
for the Satellite Agency, ESA or LAE. The notice must include the license numbers and
signatures of the agency and designated licensed sales professional responsible for each Satellite
Agency location, ESA or LAE.

Oregon – An agency must provide the address of each Satellite Agency, ESA and LAE location
to the Department of Insurance.

Texas – An agency must register the location of each Satellite Agency, ESA and LAE with the
Department of Insurance.

Washington - An agency must obtain a duplicate insurance license for each Satellite Agency,
ESA or LAE from the Department of Insurance. The full licensing fee is charged for each
duplicate license. Each Satellite Agency, ESA and LAE must be under the “charge” of a
designated licensed sale professional properly licensed for the insurance transactions being
conducted at the Satellite Agency, ESA or LAE. The licensed sales professional “in charge” of
the Satellite Agency, ESA or LAE must be physically present in the Satellite Agency, ESA or
LAE during business hours.

Office Locations within a Financial Institution
If you want to open an LAE in a financial institution such as a bank, there are legal requirements
that may apply. The sale of insurance in financial institutions is regulated by certain states, and,
if the bank is nationally chartered, the Office of the Comptroller of the Currency. Generally, the
purpose behind that regulation is to clearly distinguish financial deposit activities from insurance
activities and prohibit the “tying” of providing financial services to the sale of insurance. As
always, you are strongly encouraged to seek independent legal assistance, however, the state and
federal law requirements that the Company has been made aware of relating to the operation of
an LAE in a financial institution are set forth below:

Arkansas - Arkansas regulates insurance sold by financial institutions and, depending on the
nature of the agreement between the financial institution and the agency, that regulation could be
construed to apply to an LAE. Among other things, that regulation insurance sales activities are
to be physically separated from the area where retail deposits occur, and appropriate signs must
distinguish insurance sales areas from areas where deposit activities of the financial institution
occur, where practicable. There may be additional disclosure requirements, including for the
sale of annuities of life insurance policies.

California - California regulates insurance sold by financial institutions and, depending on the
nature of the agreement between the financial institution and the agency, that regulation could be
construed to apply to an LAE. Among other things, the regulations require physical separation
and distinction between the area where retail deposits routinely occur and insurance is transacted.
Customer referrals from the person who accepts deposits from the public to the insurance


EA Independent Contractor Reference Guide – June 5, 2020                                    Page 27
© 2020 Allstate Insurance Company                                                     Pls. Exhibit 4
   Case: 1:21-cv-02674 Document #: 1-4 Filed: 05/18/21 Page 29 of 68 PageID #:405




business are subject to additional regulations. There may be additional disclosure requirements,
including for the sale of annuities or life insurance policies.

Colorado - Colorado regulates insurance sold by financial institutions and, depending on the
nature of the agreement between the financial institution and the agency, that regulation could be
construed to apply to an LAE. Among other things, that regulation requires, to the extent
practicable, insurance sales activities be physically located so that it is distinct from the area
where retail deposits occur. Unlicensed employees of financial institutions shall not sell
insurance or annuities but may direct customers to licensed sales professional. There may be
additional disclosure requirements, including for the sale of annuities or life insurance policies.

Connecticut - Connecticut regulates insurance sold by financial institutions and, depending on
the nature of the agreement between the financial institution and the agency, that regulation
could be construed to apply to LAE. Among other things, that regulation requires separation
between credit transactions and insurance transactions if any insurance, other than credit life and
disability insurance, is required as a condition of obtaining a loan. There may be additional
disclosure requirements, including for the sale of annuities or life insurance policies.

Georgia - Georgia regulates insurance sold by, or located on the premises of, financial
institutions and, depending on the nature of the agreement between the financial institution and
the agency, that regulation could be construed to apply to an LAE. Among other things, that
regulation requires sufficient separation and distinction between the area used to solicit insurance
or annuities at a financial institution and where deposits occur. Insurance or annuity transactions
must not occur from a teller area. There may be additional disclosure requirements, including for
the sale of annuities or life insurance policies.

Illinois - Illinois regulates the sale of insurance by financial institutions or by any registered firm
and, depending on the nature of the agreement between the financial institution and the agency,
that regulation could be construed to apply to an LAE. Among other things, that regulation
requires separate physical location and sales force where insurance is required as a condition or
in connection with a loan. Signs concerning insurance products within the financial institution
must be displayed in the area applications for loans are taken and must include appropriate
disclosures. There may be additional disclosure requirements, including for the sale of annuities
or life insurance policies.

Indiana - Indiana regulates insurance sold by financial institutions and, depending on the nature
of the agreement between the financial institution and the agency, that regulation could be
construed to apply to an LAE. Among other things, the regulation requires, to the extent
practicable, physical separation and distinction between the area where retail deposits routinely
occur and insurance is transacted. There may be additional disclosure requirements, including for
the sale of annuities or life insurance policies.

Louisiana - Louisiana regulates the sale of insurance by financial institutions and, depending on
the nature of the agreement between the financial institution and the agency, that regulation
requires that if the financial institution solicits the purchase of insurance from a customer who is
applying for a loan or extension of credit, the insurance solicitation shall be conducted in an area



Page 28                                      EA Independent Contractor Reference Guide – June 5, 2020
                                                                                         Pls. Exhibit
                                                                     © 2020 Allstate Insurance Company4
  Case: 1:21-cv-02674 Document #: 1-4 Filed: 05/18/21 Page 30 of 68 PageID #:406




physically separate and distinct from the loan transaction, unless the size of the facility is too
small to make the physical separation possible. There may be additional disclosure
requirements, including for the sale of annuities or life insurance policies.

Maine - Maine currently regulates the operation of an LAE located in a financial institution.
Among other things, Maine requires that, to the extent practicable, the space used for insurance
transactions must be separate and distinct from the area used for routine retail deposits in order to
avoid confusion. Insurance transactions must occur in a self-contained area with non-transparent
and sound-resistant surfaces separating the insurance transactions area from the retail deposits
area. The door that consumers use to enter and exit the insurance transactions area must lead
directly to a location outside the financial institution’s retail deposits area. The insurance
transactions area must be located so that the financial institution employees cannot regularly
observe the insurance transactions, including the entry and exit of consumers. Clear and
conspicuous signage must be used to identify the insurance transactions area and minimize
consumer confusion. There may be additional disclosure requirements, including for the sale of
annuities or life insurance policies.

Massachusetts - Massachusetts regulates the sale of insurance by financial institutions and,
depending on the nature of the agreement between the financial institution and the agency, that
regulation requires, to the extent practicable, physical separation and distinction between the area
where retail deposits routinely occur and insurance is transacted. The financial institution must
have procedures that eliminates consumer confusion and distinguish between insurance products
and other financial institution functions. A state financial institution may request a waiver of the
physical separation requirement from the state’s Commissioner of Banks. If the waiver is
granted, the state financial institution must promptly forward the waiver to the Department of
Insurance. There may be additional disclosure requirements, including for the sale of annuities
or life insurance policies.

Michigan - Michigan regulates the sale of insurance by financial institutions and, depending on
the nature of the agreement between the financial institution and the agency, that regulation
requires physical separation and distinction between the area where retail deposits routinely
occur and insurance is transacted, except where physical or employee considerations prevents
separation. If physical or employee consideration prevents physical separation between insurance
and routine retain deposit transactions, appropriate steps must be taken to minimize consumer
confusion. Clear and conspicuous signage must identify the area where insurance is transacted.
Signs and other informational material about availability of insurance products must not be
displayed in areas where retail deposits routinely occur. There may be additional disclosure
requirements, including for the sale of annuities or life insurance policies.

Mississippi - Mississippi regulates the sale of insurance by financial institutions and, depending
on the nature of the agreement between the financial institution and the agency, that regulation
requires physical separation and distinction between the area where retail deposits routinely
occur and insurance is transacted. Insurance transactions conducted on the financial institution’s
premise must occur within a “leased area.” A “leased area” is a specific location where insurance
is transacted in accordance with the leasing agreement. A financial institution employee must not
partake in any insurance transaction. Signs may be used to direct consumers to the “leased area”



EA Independent Contractor Reference Guide – June 5, 2020                                     Page 29
© 2020 Allstate Insurance Company                                                      Pls. Exhibit 4
  Case: 1:21-cv-02674 Document #: 1-4 Filed: 05/18/21 Page 31 of 68 PageID #:407




where insurance is transacted. There may be additional disclosure requirements, including for the
sale of annuities or life insurance policies.

New Hampshire - New Hampshire regulates the sale of insurance by financial institutions and,
depending on the nature of the agreement between the financial institution and the agency, that
regulation requires, to the extent practicable, physical separation and distinction between the area
where retail deposits routinely occur and insurance is transacted. If the staffing level, size or
design of the financial institution prevents the physical separation between the insurance and
retail deposit transactions area, appropriate plans must be submitted to the Department of
Insurance for approval. The leases for space in an unlicensed financial institution must provide a
fixed dollar amount for rent that is not based on a percentage of premium income and is not
otherwise tied to insurance transactions. The lease must also contain a clause negating the
existence of a partnership or joint venture, stipulating that the landlord has no right to exercise
control over the tenant LAE except to collect rent or perform other typical landlord-tenant
activities, and requiring the LAE to comply with requirements for disclosures and separation of
activities. There may be additional disclosure requirements, including for the sale of annuities or
life insurance policies.

New Mexico - New Mexico regulates the sale of insurance by financial institutions and,
depending on the nature of the agreement between the financial institution and the agency, that
regulation requires physical separation and distinction between the area where retail deposits
routinely occur and insurance is transacted. Signs or labels must be used to identify the LAE and
the area where insurance is transacted. There may be additional disclosure requirements,
including for the sale of annuities or life insurance policies.

New York - New York regulates the sale of insurance located within a financial institution and,
depending on the nature of the agreement between the financial institution and the agency, that
regulation requires separation of insurance transactions from retail deposits and other financial
institution documentations. There may be additional disclosure requirements, including for the
sale of annuities or life insurance policies.

Oregon - Oregon regulates the sale of insurance by financial institutions and, depending on the
nature of the agreement between the financial institution and the agency, that regulation requires,
to the extent practicable, physical separation and distinction between the area where retail
deposits routinely occur and insurance is transacted. There may be additional disclosure
requirements, including for the sale of annuities or life insurance policies.

Pennsylvania - Pennsylvania regulates the operation of the sale of annuities and life insurance on
the physical premises of a financial institution. Written disclosure is required to be provided at
or prior to the time of application for the life insurance or annuity. Sales of annuities or life
insurance, except credit insurance, by a financial institution or by a licensee employed by or
affiliated with the financial institution shall take place in a location distinct from the area where
deposits are taken and loan applications are accepted. Signs or other means must be used to
distinguish the insurance sales area. The commissioner may exempt a financial institution from
certain requirements if number of staff or size of facility prevents compliance.




Page 30                                     EA Independent Contractor Reference Guide – June 5, 2020
                                                                                        Pls. Exhibit
                                                                    © 2020 Allstate Insurance Company4
  Case: 1:21-cv-02674 Document #: 1-4 Filed: 05/18/21 Page 32 of 68 PageID #:408




Rhode Island – Rhode Island regulates the sale of insurance by financial institutions and,
depending on the nature of the agreement between the financial institution and the agency, that
regulation requires physical separation and distinction between the area where retail deposits
routinely occur and insurance is transacted. Physical separation may be done by, but is not
limited to, the use of a separate building, separate walls or separation by doors or dividers within
an area of the same building. In locations with a single multi-purpose meeting room, clearly
communicating the room’s purpose to consumers may satisfy the physical separation
requirement. But, the single multi-purpose must not be used for retail deposits. There may be
additional disclosure requirements, including for the sale of annuities or life insurance policies.

Tennessee – Tennessee regulates the sale of insurance by financial institutions and, depending on
the nature of the agreement between the financial institution and the agency, that regulation
requires physical separation and distinction between the area where retail deposits routinely
occur and insurance is transacted. The insurance transactions area must be located so that the
financial institution employees cannot regularly observe consumer’s insurance transactions.
Signs may be displayed in the vicinity of the where insurance is transacted. Signs must not
indicate any relationship between the LAE and the financial institution. There may be additional
disclosure requirements, including for the sale of annuities or life insurance policies.

Texas – Texas regulates the sale of insurance by financial institutions and, depending on the
nature of the agreement between the financial institution and the agency, that regulation requires
separation and distinction between the area where retail deposits routinely occur and insurance is
transacted. Signs must indicate the distinction between the area where retail deposits routinely
occur and insurance is transacted. A financial institution may request a waiver of the separation
requirement by submitting its written request to the Department of Insurance detailing the
reasons preventing compliance and proposed steps aimed at minimizing consumer confusion.
There may be additional disclosure requirements, including for the sale of annuities or life
insurance policies.

Vermont – Vermont regulates the sale of insurance by financial institutions and, depending on
the nature of the agreement between the financial institution and the agency, that regulation
requires, to the extent practicable, physical separation and distinction between the area where
retail deposits routinely occur and insurance is transacted. Sign may be used to distinction
between the area where retail deposits routinely occur and insurance is transacted. If physical
circumstances prevent compliance, the financial institution may achieve separation if the
financial institution ensures appropriate procedures are in place to minimize consumer confusion.
There may be additional disclosure requirements, including for the sale of annuities or life
insurance policies.

Virginia – Virginia regulates the sale of insurance by financial institutions and, depending on the
nature of the agreement between the financial institution and the agency, that regulation requires,
to the extent practicable, physical separation and distinction between the area where retail
deposits routinely occur and insurance is transacted. There may be additional disclosure
requirements, including for the sale of annuities or life insurance policies.




EA Independent Contractor Reference Guide – June 5, 2020                                    Page 31
© 2020 Allstate Insurance Company                                                     Pls. Exhibit 4
  Case: 1:21-cv-02674 Document #: 1-4 Filed: 05/18/21 Page 33 of 68 PageID #:409




West Virginia - West Virginia regulates any person soliciting or selling insurance on the
premises of a financial institution.         Written disclosure is required and a separate
acknowledgement is to be received from the customer. Signage for the solicitation/sales of
insurance is to be readily distinguishable by the public as separate and distinct from the financial
institution’s lending and deposit-taking activities. Waiver of requirements by the commissioner
may be granted in certain circumstances if the size of the facility prevents compliance. There
may be additional disclosure requirements, including for the sale of annuities or life insurance
policies.

Wyoming - Wyoming regulates the sale of insurance by financial institutions and, depending on
the nature of the agreement between the financial institution and the agency, that regulation
requires physical separation and distinction between the area where retail deposits routinely
occur and insurance is transacted. Insurance transaction must be conducted in a manner that is
not misleading or confusing to consumers. There may be additional disclosure requirements,
including for the sale of annuities or life insurance policies.

If you lease office space for an LAE in a bank or any other business that provides settlement
services in connection with real estate transactions (e.g., real estate offices, mortgage brokerage
offices, or title insurance offices), you should also familiarize yourself with the requirements of
the federal Real Estate Settlement Procedures Act (RESPA).

Please note: Additional restrictions may apply for insurance sold by a financial institution
and/or an affiliate of a financial institution.

Office Locations within Other Businesses
If you lease space in another business to operate an LAE there may be state laws that apply to the
way the lease is structured. In the past, many states prohibited the sharing of commissions with
an unlicensed person or entity. Under their older licensing laws, a number of states found that
calculating rent based on the amount of insurance business sold at the location is an unlawful
commission split. While this practice may be permitted under many of the recently enacted
licensing laws, the Company is not yet aware of any states which have specifically addressed this
issue. Also, the prohibitions contained in the federal Real Estate Settlement Procedures Act
(RESPA) should be considered. Before entering into this type of lease arrangement, you should
consult with your legal advisor to determine whether it would be legally permissible under state
and federal law.




Page 32                                     EA Independent Contractor Reference Guide – June 5, 2020
                                                                                        Pls. Exhibit
                                                                    © 2020 Allstate Insurance Company4
  Case: 1:21-cv-02674 Document #: 1-4 Filed: 05/18/21 Page 34 of 68 PageID #:410




Referrals of Business in Connection with Real Estate Transactions (RESPA)
If you receive referrals from, or make referrals to, real estate agents, mortgage brokers,
representatives of title insurance companies, or other businesses which provide services in
connection with residential real estate transactions, you need to be sure you understand and
comply with the requirements of the federal Real Estate Settlement Procedures Act (“RESPA”).

RESPA prohibits certain referral fee arrangements. It provides:
   “No person shall give and no person shall accept any fee, kickback, or other thing of value
   pursuant to any agreement or understanding, oral or otherwise, that business incident to or a
   part of a settlement service involving a federally related mortgage loan shall be referred to
   any person.”
There are five components which together constitute a violation of the law:
       1. Transfer of a fee, kickback, or thing of value: A “thing of value” is very broadly
          defined. It includes, but is not limited to: money, things, discounts, salaries,
          commissions, fees, stock, special loan terms, services at special rates, sales or rentals
          at special prices or rates, trips, lease or rental payments based on the amount of
          business referred, payment of another person’s expenses, and agreements to refer
          business back and forth.

       2. The transfer is pursuant to an agreement or understanding: The agreement or
          understanding need not be formal to be prohibited; it can be oral or written and
          includes a practice, pattern, or course of conduct pursuant to which the parties could
          be said to understand that the payment or other consideration is in return for the
          referral of business. When a thing of value is received repeatedly and is connected in
          any way with the volume or value of the business referred, the receipt of the thing of
          value is evidence that it is made pursuant to an agreement or understanding for the
          referral of business.

       3. The agreement or understanding relates to the referral of business: In addition to its
          commonly understood meaning, “referral” is defined to include any oral or written
          action directed to a person which has the effect of affirmatively influencing the
          selection by any person of a provider of settlement services (or business incident to or
          part of a settlement service).

       4. The business is incident to or a part of a settlement service: Generally, “settlement”
          refers to the process of creating a lien on property with a federally related mortgage
          loan. It’s sometimes also referred to as “closing” or “escrow.” A “settlement
          service” includes any service provided in connection with a prospective or actual real
          estate settlement, including, but not limited to: title insurance; home warranties; life
          insurance required by the lender; homeowners or property insurance; mortgage
          insurance; services rendered by a real estate agent or broker, mortgage broker, or
          attorney; property surveys; pest and fungus inspections; and the making, origination,
          processing or funding of a federally related mortgage loan, including home equity
          loans.


EA Independent Contractor Reference Guide – June 5, 2020                                   Page 33
© 2020 Allstate Insurance Company                                                    Pls. Exhibit 4
  Case: 1:21-cv-02674 Document #: 1-4 Filed: 05/18/21 Page 35 of 68 PageID #:411




          5. The settlement service is performed in connection with a federally related mortgage
             loan: Most loans made on residential real property are federally related mortgage
             loans. Residential real property is property upon which there is located, or will be
             constructed or placed using the proceeds of the loan, a structure designed principally
             for the occupancy of from one to four families, including individual units of
             condominiums and cooperatives, or a manufactured home.
RESPA also regulates fee-splitting arrangements. It provides:
          “No person shall give and no person shall accept any portion, split, or percentage of any
          charge made or received for the rendering of a settlement service in connection with a
          transaction involving a federally related mortgage loan other than for services actually
          performed.”
The law restricts fee-splitting to situations where services are actually performed. The amount
paid must not exceed the reasonable value of the services rendered, and the payment must not be
for services which, even without the payment, the person would normally perform as part of his
regular services or duties.
Note:          The insurance laws in most states prohibit compensation/commission splitting with
               unlicensed entities or individuals.

RESPA does not prohibit:
1. Normal promotional and educational activities that are not conditioned on the referral of
   business and that do not involve the defraying of expenses that otherwise would be incurred
   by persons in a position to refer settlement services or business incident thereto. For
   example, it would be permissible to give free insurance seminars on insurance matters to
   professionals, or to distribute calendars and other promotional material of a nominal value,
   provided they are not conditioned on the referral of business and do not defray expenses that
   would otherwise be incurred by persons in a position to refer settlement services or business
   incident thereto; or

2. Payment to any person of a bona fide salary or compensation or other payment for goods or
   facilities actually furnished or for services actually performed. The services must be real,
   substantial, valuable and legitimate. They cannot duplicate services that are performed by
   others and they must be necessary to the process. To the extent that the amount of payment
   exceeds the reasonable value of the goods or services provided, the excess may be considered
   a kickback or referral fee, which is prohibited. In determining whether the payment is
   reasonable, the value of referrals is not to be taken into account.

If you have another business which provides settlement services, you need to be familiar with
RESPA’s affiliated business arrangement provisions. Prior to referring a person to one of your
businesses for settlement services, you must disclose, in writing, the affiliation of the businesses
and the charges which are likely to be made by the referred company. You cannot, in most
instances, require the use of that company and you cannot receive any thing of value for your
referral other than things permitted under RESPA or a return on your ownership interest (e.g., a
dividend based on your ownership percentage of the business and not on the amount of business


Page 34                                      EA Independent Contractor Reference Guide – June 5, 2020
                                                                                         Pls. Exhibit
                                                                     © 2020 Allstate Insurance Company4
  Case: 1:21-cv-02674 Document #: 1-4 Filed: 05/18/21 Page 36 of 68 PageID #:412




you refer). Finally, HUD has broadly construed what “your business” encompasses. Thus, you
cannot avoid the law by putting ownership of the business in the name of your spouse or
children, and you must make disclosure even if you refer services to a business owned by your
partner or employer. The rules on affiliated businesses are quite complex. The foregoing is only
a very general description. If you are engaged in this type of activity, you should consult
with your legal advisor on the steps required to be in compliance with the law.

The Secretary of Housing and Urban Development and the Attorney General or Insurance
Commissioner of any state may bring actions to enjoin violations of RESPA. There are criminal
penalties for violating RESPA, which include fines up to $10,000 and/or imprisonment for up to
one year. In addition, civil damages may be recovered in an amount equal to three times the
amount of any charges paid for the settlement service involved, plus court costs and reasonable
attorney’s fees.

OSHA Requirements for Your Office
When you have agency staff, you may fall under the regulation of the Occupational Safety and
Health Administration (OSHA) as well as any applicable federal, state or local laws regarding
workplace safety. OSHA has developed rules and regulations regarding the conditions under
which the workplace is to be maintained.

1. All workplaces, including passageways, store rooms, and service rooms should be kept clean,
   orderly and in a sanitary condition.
2. Floors should be kept clean and as dry as possible.
3. Floors should be kept free from protruding nails, splinters, holes, or loose boards.
4. Covers and/or guardrails must be provided to protect against the hazards of any open pits,
   ditches, etc.
5. It is unlawful to place or permit to be placed, on any roof or floor of a building, a load greater
   than that for which such floor or roof is approved by the building official.
6. A railing or some type of floor hole cover must guard floor openings.
7. Where doors or gates open directly on a stairway, a platform is required.
8. Wall openings or open sided floors from which there is a drop of more than four feet must be
   guarded.
9. Every flight of stairs having four or more risers must be equipped with standard chair railings
   of hand railings as specified in the OSHA regulations.
10. Exits must be sufficient to permit prompt escape in case of fire or other emergency.
11. Portable fire extinguishers should be maintained in operable condition.
12. All electrical systems must comply with design safety standards and be free from recognized
    hazards.
In addition, workplaces must be free from all “recognized” hazards -- those that are known, or
could have been known, with the exercise of reasonable diligence.


EA Independent Contractor Reference Guide – June 5, 2020                                     Page 35
© 2020 Allstate Insurance Company                                                      Pls. Exhibit 4
     Case: 1:21-cv-02674 Document #: 1-4 Filed: 05/18/21 Page 37 of 68 PageID #:413




Fair Employment
One of your most important responsibilities in staffing and managing your support organization
is to make sure that you comply with state and federal fair employment laws. The following
pages provide you with a brief summary of the four primary federal equal employment laws.

Equal Employment Opportunity Laws
Title VII: Civil Rights Act of 1964
The Civil Rights Act of 1964 is intended to eliminate any form of discrimination in employment
based on an individual’s race, color, religion, sex, or national origin.
Specifically, Title VII states that “it shall be an unlawful employment practice for an employer:
1.    to fail or refuse to hire, or to discharge any individual or otherwise to discriminate against
      any individual with respect to compensation, terms, conditions, or privileges of employment
      because of such individual’s race, color, religion, sex, or national origin; or
2.    to limit, segregate or classify employees (or applicants for employment) in any way which
      would deprive or tend to deprive any individual of employment opportunities or otherwise
      adversely affect his or her status as an employee because of such individual’s race, color,
      religion, sex, or national origin.”
It is important to note that Title VII prohibits discrimination not just in hiring, but also with
respect of any of the terms and conditions of employment, including compensation. In addition,
Title VII addresses sexual harassment in the work place.

Sexual Harassment
Sexual harassment has become a business issue because of its potentially devastating impact on
the work environment. Both men and women need to be aware of how their actions can
contribute to harassment. The law states that unwelcome sexual advances, requests for sexual
favors, and other verbal or physical conduct of a sexual nature are violations of this act. The law
protects individuals under the following conditions:
•     When submission to such conduct is made either explicitly or implicitly a term or condition
      of an individual’s employment.
•     When submission to or rejection of such conduct by an individual is used as the basis for
      employment decisions affecting that individual.
•     When such conduct has the purpose or effect of unreasonably interfering with an
      individual’s work performance or creating an intimidating, hostile, or offensive work
      environment.

In addition, when an individual gains employment opportunities or benefits from an employer’s
sexual activities, the employer may be held liable for unlawful sexual discrimination against
other employees who were qualified, but denied a particular opportunity or benefit.




Page 36                                     EA Independent Contractor Reference Guide – June 5, 2020
                                                                                        Pls. Exhibit
                                                                    © 2020 Allstate Insurance Company4
     Case: 1:21-cv-02674 Document #: 1-4 Filed: 05/18/21 Page 38 of 68 PageID #:414




The costs of sexual harassment fall into three categories:

•     Physical ailments and psychological stress: An individual may find the situation intolerable
      enough that he leaves.
•     The costs to your business in expense from absenteeism, poor work performance, and a
      decrease in productivity.
•     Civil suits can be brought against the individual and you.

Title VII prohibits an employer from retaliating against an applicant or employee from asserting
his rights under Title VII. The Equal Employment Opportunity Commission administers title
VII, which is an independent agency of the Federal Government.

The Age Discrimination in Employment Act of 1967

The Age Discrimination In Employment Act of 1967 prohibits discrimination in employment on
the basis of age, against individuals who are 40 years of age or older.

Equal Pay Act of 1963

The Equal Pay Act of 1963 prohibits the payment of lower wages because of the sex of the
worker.

Basically, the act makes it illegal to discriminate on the basis of sex by paying lower wages to
persons of one sex who, within the same establishment, perform equal work on a job requiring
equal skill, effort and responsibility. Differences in payment are permitted where payment is
based on:
1.     A seniority system
2.     A merit system
3.     A system that measures earnings by quantity or quality of production
4.     A differential based on any factor other than sex (or race, color, religion, or national origin
       which are prohibited under Title VII)

The Americans with Disabilities Act of 1990 (ADA)

The Americans with Disabilities Act of 1990 makes it unlawful to discriminate in employment
against a qualified individual with a disability.

The ADA makes it unlawful to discriminate in all employment practices such as:

•    Recruitment
•    Pay
•    Hiring
•    Firing
•    Promotion
•    Job assignments


EA Independent Contractor Reference Guide – June 5, 2020                                      Page 37
© 2020 Allstate Insurance Company                                                       Pls. Exhibit 4
    Case: 1:21-cv-02674 Document #: 1-4 Filed: 05/18/21 Page 39 of 68 PageID #:415




•   Training
•   Leave
•   Lay-off
•   Benefit
•   All other employment related activities

The ADA prohibits an employer from retaliating against an applicant or employee for asserting
his rights under the ADA. The Act also makes it unlawful to discriminate against an applicant or
employee, whether disabled or not, because of the individuals family, business, social or other
relationship or association with an individual with a disability.

You may request additional information on ADA by contacting the:

     U.S. Equal Employment Opportunity Commission
     131 M Street, NE
     Washington, DC 20507
     (202) 663-4900

In addition to these federal laws, there are many state laws that are intended to accomplish
essentially the same purpose. These laws may be broader and may prohibit discrimination on the
basis of additional factors such as handicap, sexual preference, or marital status.

State and Local Taxes
As a business owner, you, as an Exclusive Agent (EA) have responsibility for all state and local
taxes imposed on your agency business. Some of these taxes, such as personal property taxes,
were previously imposed on Allstate Insurance Company as the legal owner of furniture and
fixtures located in employee-agents’ offices. Other taxes, such as business license taxes, did not
generally apply to agencies managed by employee agents, but are often required to be paid by
independent contractor agents. Following is a discussion of these taxes and their applicability to
Exclusive Agency businesses.

Personal Property Taxes
Most states impose tax on the value of tangible personal property. This tax is legally owing by
the owner of the property, and is determined based on the value, ownership, and location of such
property on a particular date, called the “assessment date.” Typically, owners must file a return
and list all of the property owned at a particular location with a value reported for each property.
The value is generally based on cost, less applicable depreciation. Assessors are authorized to
review ownership and purchase documentation to support the taxable items and values listed on
the returns. Penalties may be imposed for failure to file returns, or for filing false returns.




Page 38                                       EA Independent Contractor Reference Guide – June 5, 2020
                                                                                          Pls. Exhibit
                                                                      © 2020 Allstate Insurance Company4
    Case: 1:21-cv-02674 Document #: 1-4 Filed: 05/18/21 Page 40 of 68 PageID #:416




Business License Taxes
Many local governments impose various types of taxes on businesses located within their
jurisdictions. These charges are commonly referred to as business license fees, business license
taxes, business privilege taxes, mercantile taxes, or business occupation taxes. Though the laws
vary by state, insurance companies are often exempt from such local taxes, due to the fact that
they are regulated exclusively at the state level and the state retains sole authority to tax them,
usually in the form of a tax on gross premiums.

The businesses of independent contractor agents are separate from that of the insurance
company. Note, however, business taxes based on gross receipts should be imposed only on
sales commissions generated by your office. If a municipality attempts to collect tax on
premiums written, such tax may be challenged as the premiums represent receipts of the
insurance company, not the independent contractor agent.

We recommend you consult with your tax adviser regarding any state and local business taxes
and personal property taxes which may be due related to your business, to avoid potential
penalties.

Setting up Your Office

Introduction
A properly equipped office that is comfortable, attractive and efficient is important to the overall
success of your business. New agents should plan their office layout both for operational
efficiency and for aesthetic appeal to the public.       We recommend setting up your office
according to the guidelines of the Allstate Branded Retail Environment. Converting agents or
purchasers of an existing R3001 Agency will be working in a more established office
environment with the furniture you need, the supplies in stock and the signs in place. Over time,
you may want to change some things around or upgrade your office furniture. This section will
serve as a guide to help you make these changes. It tells you about the signs that are available,
the supplies that we provide for you, and a Website to find items and furnishings to brand your
office.

Supplies
As an R3001 Agent, Allstate currently provides you with the following supplies:
•   Point of sale support materials
•   Applications
•   Personalized imprint materials
Descriptions of these forms and procedures for ordering them are contained in the following
pages.




EA Independent Contractor Reference Guide – June 5, 2020                                    Page 39
© 2020 Allstate Insurance Company                                                     Pls. Exhibit 4
  Case: 1:21-cv-02674 Document #: 1-4 Filed: 05/18/21 Page 41 of 68 PageID #:417




If you are buying an R300l Agency, you should review this section carefully. You should be
aware that as an R3001 Agent, you are responsible for all of your office supplies, except those
listed above.

You may order office supplies (pens, pencils, paper clips, stationery, etc.) at your own expense,
through the Exclusively Yours website.

Ordering Printed Material
Orders for printed or stocked materials are placed on Allstate’s Print on Demand (POD)
Storefront. The catalog of products formerly available on the Materials Order Distribution has
been added to the POD storefront.
A Quick Link to Print on Demand can be found on Gateway. To create a permanent quick link
to the POD application on Gateway:
   •      Select “Edit” under “My Quick Links”
   •      Locate and highlight Print on Demand in the list under “Helpful Quick Links”
   •      Click the “Add” button
   •      Click the “Save” button

Your Stock Keeping
When you receive your supplies and forms, we recommend that you make a note of each item’s
stock form number, quantity received, and the date received. Then, when reordering, you can
easily determine how many were used between each order. Don’t overstock any item because it
may become obsolete and be replaced by a more current item.

Stock Numbering Control
Ordering supplies is a simple process because you will use POD to order routinely stocked items.
The Product Catalog on POD allows you to view supply items and order “on-line.”
To walk you through the supply ordering process, job aids, Quick Tips, and FAQ’s are available
on the Print on Demand Storefront. You may follow up on the status of your supply order
directly through POD.

Stock Numbering
With a basic knowledge of the forms and supplies and their numbering system, you can order
quickly without any errors, by entering the form number in the Quick Search box within the
Product Catalog, which means you will get your order promptly.
All Allstate supply items are identified by stock form numbers. The form number is usually
printed in the lower left-hand corner on the first or last page of the form.




Page 40                                     EA Independent Contractor Reference Guide – June 5, 2020
                                                                                        Pls. Exhibit
                                                                    © 2020 Allstate Insurance Company4
  Case: 1:21-cv-02674 Document #: 1-4 Filed: 05/18/21 Page 42 of 68 PageID #:418




Forms
The form numbers printed on Allstate items consist of a prefix letter, for the basic category,
followed by a number. Whenever a form is revised, a revision number, preceded by a dash, is
added as a suffix to the basic form number on the printed item.
For example:
The current item shows the form number as: DXXXX-14.

The previous version of this form was DXXXX-13. The digits after the dash (-) indicate the
number of times a form has been changed. In this case, there have been 14 revisions to the
DXXXX since it was first printed.

If you are using the previous version of any form, check with the POD Customer Service Team
to find out how a revision to a form affects you. It may be a minor change made for “the agent’s
convenience,” and you can continue using the older version of the form. But, it might be a
change required by law, in which case you must discontinue using that version of the form and
use the proper revision.

You may also print form letters off the POD system. Check your letter directory for specific
product lines or service.
Please note that each state has specific requirements regarding the forms that Allstate uses when
servicing customers and completing insurance transactions. In order to satisfy these
requirements, Allstate provides you with approved forms to be used throughout the insurance
transaction process. Subtle changes to these forms, even altering things such as type size, could
mean that they no longer meet the state regulatory requirements. This could jeopardize not only
your state insurance license and your relationship with Allstate, but also expose you and the
Company to potential compliance violations. As a result, desktop tools, such as Word, Excel,
Outlook, and PowerPoint, should not be used to recreate or alter any Allstate approved forms. It
is imperative that only approved forms be used.

Allstate Business Cards
Business cards can be ordered through the Print on Demand Storefront.

Your Personal Business Card
Allstate business cards have been designed to reflect quality, and to ensure that the Company and
its representatives are presented to the public in the appropriate manner. Unauthorized additions,
such as hand stamps, to your business cards are not permitted.




EA Independent Contractor Reference Guide – June 5, 2020                                  Page 41
© 2020 Allstate Insurance Company                                                   Pls. Exhibit 4
  Case: 1:21-cv-02674 Document #: 1-4 Filed: 05/18/21 Page 43 of 68 PageID #:419




Agency Staff Business Cards
Due to the importance of your agency staff, we encourage their name recognition in the
community along with your name and/or your approved agency name. Allstate currently
provides approved Licensed Sales Professionals with standard Allstate business cards. These
cards will be provided at no cost to you. Allstate will also provide business cards for Office
Staff. However, you will be charged for your Office Staff business cards.

The following are examples of Licensed Sales Professional (LSP) cards:
1. LSP’s Name                  John Doe                                            Line 1
   Agent’s Name                LSP for Mary Smith                                  Line 2
2. LSP’s Name                  John Doe, Associate Licensed Sales Professional Line 1
   Agent’s Name                Mary Smith Agent                                Line 2
3. Agent’s Name                Mary Smith, Agent                                   Line 1
   LSP’s Name                  John Doe, Licensed Sales Professional               Line 2
These options were developed to protect the Company and you. By handling the business card
in this manner, the staff member’s name will always appear with your name, never alone. This
will help establish the relationship for customers and can result in additional name recognition
for you.
Note that the business card formats have certain spacing requirements.

Agency Staff Business Cards – Texas

To meet the guidelines established by the Texas Department of Insurance, Licensed Sales
Professional business cards should not contain your name.

Personalized Imprint Materials
Imprinted materials currently available via POD are:
   •      Envelopes (return and business reply) – imprinted with name and location address
   •      Multi-line business reply cards – imprinted with name, location address, telephone
          number, and license number (if applicable)
   •      Prospecting mailers with detachable business reply cards – imprinted with name,
          location address, telephone number, and license number (if applicable)
Note:
   •      Envelopes and business reply cards must be ordered in increments of 500.
   •      Imprinted business reply materials require zip+4 for Allstate’s Permit #157. Your
          CAESAR Code must be set up with the correct zip+4 prior to placing your order.




Page 42                                     EA Independent Contractor Reference Guide – June 5, 2020
                                                                                        Pls. Exhibit
                                                                    © 2020 Allstate Insurance Company4
    Case: 1:21-cv-02674 Document #: 1-4 Filed: 05/18/21 Page 44 of 68 PageID #:420




Relocating Your Office
In most cases, once you become an R3001 Agent or purchase an R3001 Agency, you will
continue to operate from the same office in which your agency is currently doing business.
However, you do have the right as an R3001 Agent to change your office location, subject to
Company approval. This section will give you an idea of what things to look for if and when
you decide to relocate your office.

Analyzing Geographic Areas
A suggested first step in site selection is to focus on a general geographical area. Here are some
suggestions to help you do that:

•   Preferred Public Use Microdata Areas (PUMAs) are areas most likely to support future
    agency growth and success because they rank highest in both PUMA score and Agency
    Productivity Score (optimal mix of standard auto historical quote volume, close rate and
    average gross premium).
•   Have the local field sales leader provide you with market demographics. He will help you to
    identify future growth areas and give you information regarding our present penetration of
    the area.
•   Locate other Allstate and competitor insurance locations.
•   Talk to city planners about the area you’re considering; they may provide you with helpful
    information.
•   Drive through the market area to observe the auto/property/commercial risks.

Guidelines on Site Selection
Establishing an office is extremely important to the success of your business. A well-located and
easily accessible office will be most inviting to the customers. Choose an area in the right price
range, leverage the region’s criteria, and make sure the site is in a desirable location for an
emerging business. Be sure to drive around to different locations to get a feel for the community
and how the location can adequately portray Allstate’s presence in the community.

Once you and field sales leadership agree on a general area, you can select your own office
location, subject to Company approval. Refer to the Guide to Site Selection for information to
help you make the best decision.

Site Approval

The Field Senior Vice President must approve any site you select, including a building you own.
The major considerations in approval of a site are:
•   Suitability for the Allstate image
•   Proximity to existing Company locations
•   Future market penetration potential


EA Independent Contractor Reference Guide – June 5, 2020                                  Page 43
© 2020 Allstate Insurance Company                                                   Pls. Exhibit 4
     Case: 1:21-cv-02674 Document #: 1-4 Filed: 05/18/21 Page 45 of 68 PageID #:421




As a final check, ask yourself:

1.    Can I afford the location?
2.    Who will be my next-door neighbors? Being next to a restaurant can be a problem with bugs
      and odors.
3.    What improvements are needed to make the site useable for my needs?
4.    Who will pay for improvements?
5.    Can I get an option to renew with a cap on rental increase?

Remember:

1. You may not share space with:

      a.   Doctors
      b.   Lawyers
      c.   Insurance brokers
      d.   Agents of other insurance companies
      e.   Representatives of other companies offering competing financial products or services
      f.   Individuals engaged in certain other occupations as determined by the Company

2. Successful, established neighborhood shopping centers have the potential for gathering good
   lead sources for sales offices. If you are considering a shopping center, take care to check
   out the stability of the tenants. If key tenants such as a department store or supermarket
   relocate, the shopping center could lose a significant amount of foot traffic.

Signs
Information on the Allstate signage standards can be found on the Allstate Branded Retail
Environment page.

Allstate Branded Retail Environment
Allstate recommends that the agent office be branded in accordance with the guidelines provided
on the Brand Your Agency website. Allstate recommends specific paint colors be used on the
walls, neutral gray carpeting and a welcome area to greet the customers. Specific furnishings are
available for purchase on the Brand Your Agency website which promotes the Allstate brand.

All visitors to the Brand Your Agency website are required to register with your agent number
or if you have not received your agent number, use the Site Access Code – T112007 to complete
your registration.

Some of the items on Brand Your Agency that are available for purchase:
      •    Items to brand your office
               o Allstate wall letters and good hands logo
               o Lighted Beacon Sign (handing or standing)


Page 44                                      EA Independent Contractor Reference Guide – June 5, 2020
                                                                                         Pls. Exhibit
                                                                     © 2020 Allstate Insurance Company4
  Case: 1:21-cv-02674 Document #: 1-4 Filed: 05/18/21 Page 46 of 68 PageID #:422




           o Wall Decal
           o Poster frames
           o Welcome mat with logo
    •   Furniture
           o Reception area chairs
           o Lobby tables
           o Office desks and chairs
           o Reception desk
           o Brochure rack options
    •   Several package options are available that will help save you money – Welcome Suite
        Plus, Welcome Suite, Reception Package, Branding Essentials
           o The Welcome Suite Plus package includes items to furnish the reception area of
               your office:
                    2 lounge chairs
                    Lobby table
                    Choice of hanging or standing beacon sign
                    2 poster frames
                    Brochure rack
                    Wall letters and logo
                    Medium wall graphic
                    Logo mat
                    Choice of reception desk and chair or box desk with return and chair

Visit brandyouragency.com for more information.



Marketing
Information regarding marketing can be found on the Marketing Hub.




EA Independent Contractor Reference Guide – June 5, 2020                              Page 45
© 2020 Allstate Insurance Company                                               Pls. Exhibit 4
  Case: 1:21-cv-02674 Document #: 1-4 Filed: 05/18/21 Page 47 of 68 PageID #:423




   Exhibit A – Partial Transfer of Interest Approval Request Form




EA Independent Contractor Reference Guide
© 2020Allstate Insurance Company                                       Pls. Exhibit 4
           Case: 1:21-cv-02674
              PARTIAL           Document
                         TRANSFER      OF #:  1-4 Filed: 05/18/21
                                           INTEREST       APPROVALPageREQUEST
                                                                       48 of 68 PageID
                                                                                  FORM #:424
                   (Prior to transfer of any shares or interest in an R3001 agency)

PART A: To be completed by agency

NAME OF AGENCY: ________________________________________                     STATE:      ________________________________

NAME OF KEY PERSON: ____________________________________                     AGENT #: ______________________________

IF THE PROPOSED TRANSFER OF INTEREST IS TO AN INDIVIDUAL, PLEASE COMPLETE THE FOLLOWING:

NAME:      ____________________________________________________              DATE OF TRANSFER: ______/______/______

CURRENT OWNERSHIP INTEREST, IF ANY: _____%                        OWNERSHIP INTEREST AFTER TRANSFER: _____%

IF THE PROPOSED TRANSFER OF INTEREST IS TO A CORPORATION, LIMITED LIABILITY COMPANY
(LLC) OR PARTNERSHIP, PLEASE COMPLETE THE FOLLOWING:

NAME OF BUSINESS:                                                            ADDRESS: ______________________________
                                                                                      ______________________________
 (i.e., name of corporation, LLC or partnership)                                      ______________________________

DATE OF TRANSFER: ______/______/______                            CURRENT OWNERSHIP INTEREST, IF ANY: _____%

NATURE OF THE BUSINESS:                                           OWNERSHIP INTEREST AFTER TRANSFER: _____%


Names and addresses of all officers, directors, shareholders, members, or partners: (attach additional sheets as necessary)

NAME                                                        ADDRESS




Names and addresses of any subsidiary or affiliated companies: (attach additional sheets as necessary)

NAME                                                        ADDRESS




I CERTIFY THAT THE INFORMATION PROVIDED ABOVE IS ACCURATE TO THE BEST OF MY
KNOWLEDGE AND BELIEF.

 ____________________________________________________________                  ________________________________________
 (Signature of Key Person)                                                     (Date)                Pls. Exhibit 4
R4584
           Case: 1:21-cv-02674 Document #: 1-4 Filed: 05/18/21 Page 49 of 68 PageID #:425
PART B: To be completed by each proposed transferee, or if the proposed transferee is a corporation, limited liability
company, or partnership, by each officer, director, shareholder, member or partner: (use 1 form per individual)

NAME: ____________________________________________________                  ADDRESS: ______________________________
DATE OF BIRTH: ____________________________________________                          ______________________________
SOCIAL SECURITY #: ______________________________________                            ______________________________

All questions marked ‘yes’ will require additional information                                    Y    N
1. Do you, or does any member of your family have any ownership in or operate any other
     insurance agency?
2. Are you, or is any member of your family currently acting as an agent or broker for
     another insurance agency or insurance company?
3. Do you currently have a valid insurance license?
4. Has your insurance license(s) ever been suspended or revoked?
5. Are you currently, or were you previously an Independent Agent representing Allstate or
     any affiliated company?
6. Are you currently, or were you previously employed by Allstate?
7. Is any member of your family currently, or was any member of your family previously
     employed by Allstate?
8. Have you ever been convicted, or pled no contest to a criminal offense, either felony
     or misdemeanor?
9. Are you currently, or were you previously an R3001 Exclusive Agent or Key Person in
     an R3001 Agency representing Allstate?
10. Is any member of your family currently, or was any member of your family previously an
     R3001 Exclusive Agent or Key Person in an R3001 Agency?
11. Do you currently have any ownership interest (other than shares in a publicly traded
     company) in or operate any business other than the agency?

For all questions above marked yes, please explain in detail below. Where appropriate, supply names, addresses, city and state,
dates of service/appointment, positions held, etc., and identify question being address in left box. Attach additional sheets
where necessary, making sure the top portion is completed.
Q#            Explanation




I CERTIFY THAT THE INFORMATION PROVIDED ABOVE IS ACCURATE TO THE BEST OF
MY KNOWLEDGE.

 ____________________________________________________________                 ________________________________________
 (Signature)                                                                  (Date)




R4584

                                                                                                        Pls. Exhibit 4
  Case: 1:21-cv-02674 Document #: 1-4 Filed: 05/18/21 Page 50 of 68 PageID #:426




              Exhibit B – Agency Ownership Disclosure Form




EA Independent Contractor Reference Guide
© 2020Allstate Insurance Company                                       Pls. Exhibit 4
       Case: 1:21-cv-02674 Document #: 1-4 Filed: 05/18/21 Page 51 of 68 PageID #:427

                               AGENCY OWNERSHIP DISCLOSURE FORM
                                     (Prior to execution of R3001C Agreement)


PART A: To be completed by agency

NAME OF AGENCY:                                                        STATE:

NAME OF AGENT:                                                         AGENT #:

DATE R3001C AGREEMENT WILL BE EFFECTIVE:

Names and addresses of all officers, directors, shareholders, or members, and the percent of ownership: (attach
additional sheets as necessary)


NAME                                     ADDRESS                                                 % OF OWNERSHIP




Names and addresses of any subsidiary or affiliated companies: (attach additional sheets as necessary)

NAME                                     ADDRESS




I CERTIFY THAT THE INFORMATION PROVIDED ABOVE IS ACCURATE TO THE BEST OF MY KNOWLEDGE
AND BELIEF.


                 SIGNATURE OF AGENT                                                            DATE




R4583-2
© 2009 Allstate Insurance Company
                                                                                                         Pls. Exhibit 4
        Case: 1:21-cv-02674 Document #: 1-4 Filed: 05/18/21 Page 52 of 68 PageID #:428


PART B: To be completed by each person who has an ownership interest in the agency, or if any of the owners is a
corporation, limited liability company, or partnership, by each officer, director, shareholder, member or partner: (use 1 form
per individual)

NAME:                                                                    ADDRESS:
DATE OF BIRTH:
SOCIAL SECURITY #:
                                                                         PHONE #:

All questions marked ‘yes’ will require additional information                                              Y      N
1. Do you, or does any member of your family have any ownership in or operate any other
     insurance agency?
2. Are you, or is any member of your family currently acting as an agent or broker for
     another insurance agency or insurance company?
3. Do you currently have a valid insurance license?
4. Has your insurance license(s) ever been suspended or revoked?
5. Are you currently, or were you previously an Independent Agent representing Allstate or
     any affiliated company?
6. Are you currently, or were you previously employed by Allstate?
7. Is any member of your family currently, or was any member of your family previously
     employed by Allstate?
8. Have you ever been convicted, or pled no contest to a criminal offense, either felony or
     misdemeanor?
9. Are you currently, or were you previously an R3001 Exclusive Agent or Key Person in an
     R3001 Agency representing Allstate?
10. Is any member of your family currently, or was any member of your family previously an
     R3001 Exclusive Agent or Key Person in an R3001 Agency?
11. Do you currently have any ownership interest (other than shares in a publicly traded
     company) in or operate any business other than the agency?

For all questions above marked yes, please explain in detail below. Where appropriate, supply names, addresses, city and
state, dates of service/appointment, positions held, etc., and identify question being addressed in left box. Attach additional
sheets where necessary, making sure the top portion is completed.

Q#             Explanation




I CERTIFY THAT THE INFORMATION PROVIDED ABOVE IS ACCURATE TO THE BEST OF KNOWLEDGE.


                    SIGNATURE OF AGENT                                                               DATE



© 2009 Allstate Insurance Company
                                                                                                            Pls. Exhibit 4
  Case: 1:21-cv-02674 Document #: 1-4 Filed: 05/18/21 Page 53 of 68 PageID #:429




     Exhibit C – Confidentiality & Non-Competition Agreement –
                   Sample Copy for Agency Staff




EA Independent Contractor Reference Guide
© 2020Allstate Insurance Company                                       Pls. Exhibit 4
       Case: 1:21-cv-02674 Document #: 1-4 Filed: 05/18/21 Page 54 of 68 PageID #:430


                                                        R3001/L2000


                          CONFIDENTIALITY AND NON-COMPETITION AGREEMENT


This Confidentiality and Non-Competition Agreement (“Agreement”) is entered into this __________________ day of
_____________, __________, by and between __________________________________________________ (referred to
in this Agreement as “Service Provider”), and _________________________________________ (referred to in this
Agreement as “Agency”), and Allstate Insurance Company, Allstate Life Insurance Company, or Allstate New Jersey
Insurance Company (or affiliates) as a direct and intended third party beneficiary of this Agreement (referred to in this
Agreement as “the Company”).

WHEREAS, the Company has entered into an agency agreement appointing Agency to act as its agent for the purpose of
receiving and accepting applications for insurance and for selling certain specified products of the Company and its
subsidiaries and affiliates; and




                                            e
WHEREAS, under the terms of the agency agreement, Agency has agreed to maintain the confidentiality of the Company’s
confidential information; and

WHEREAS, Agency has employed Service Provider to assist Agency in performing services under the agency agreement;
and




                                          pl
WHEREAS, Service Provider will have access to certain confidential information of the Company;

NOW, THEREFORE, for and in consideration of the agreements, covenants, and conditions herein contained, the adequacy
and sufficiency of which is expressly acknowledged by each of the parties hereto, the parties agree as follows:

1.   The terms “employed” or “employment” as referred to in this Agreement apply to any service provided by the Service
     Provider as an employee, independent contractor, or in any other capacity.
  m
2.   Service Provider acknowledges that while assisting Agency in performing services under the agency agreement,
     Service Provider will have access to or will have disclosed to him/her confidential information concerning the
     Company, the disclosure of which could be harmful to the Company.

3.   Confidential information includes, but is not limited to, business plans of the Company; information regarding the
     names, addresses, and ages of policyholders or prospective policyholders of the Company; types of policies; amounts
Sa

     of insurance; premium amounts; the description and location of insured property; the expiration or renewal dates of
     policies; policyholder listings and any policyholder information subject to any privacy law; claim information; certain
     information and material identified by the Company as confidential or information considered a trade secret as
     provided herein or by law; and any information concerning any matters affecting or relating to the pursuits of the
     Company that is not otherwise lawfully available to the public. Confidential information may be oral or recorded on
     paper, electronic data file, or any other medium.

4.   Service Provider agrees that he/she will not at any time or in any manner, directly or indirectly, disclose to any third
     party or permit any third party to access any confidential information, except upon the written consent of the Company;
     nor will Service Provider use any confidential information for his/her own benefit, except for the purposes of assisting
     Agency in performing services under the agency agreement.

5.   Any and all confidential information and all Company forms, manuals, records, and other materials and supplies
     furnished to Service Provider by Agency will at all times remain the property of the Company and will be returned to
     the Company at any time upon the demand of the Company or upon the termination of Service Provider’s employment
     by Agency.

6.   Upon the termination of Service Provider’s employment by Agency, Service Provider agrees to treat as confidential
     and not disclose, either directly or indirectly, to any third party any confidential information of the Company.



                                                              1
R27394      08/2017
                                                                                                          Pls. Exhibit 4
          Case: 1:21-cv-02674 Document #: 1-4 Filed: 05/18/21 Page 55 of 68 PageID #:431


7.   For a period of one year following the termination of Service Provider’s employment by Agency, Service Provider
     agrees not to solicit the purchase of products or services in competition with those sold by the Company:
     1.    With respect to any person, company, or organization to whom Agency, or any person employed by Agency,
           including Service Provider, sold insurance or other products or services on behalf of the Company, and who is a
           customer of the Company at the time of the termination; or
     2.    With respect to any person, company, or organization who is a customer of the Company at the time of the
           termination and whose identity was discovered as a result of access to confidential information of the Company; or
     3.    From any office or business site located within one mile of any locations from which Agency solicited or sold
           Company insurance or other products or services during the year immediately preceding the termination 1.

     In the event that such one year period or one mile distance exceeds the time or distance permitted by any applicable
     law, such period or distance will be automatically adjusted to the maximum period or distance permitted by such law.
     If any other provision in this paragraph 7 conflicts with any existing law, it will be applied to the extent permitted by
     such law.

8.   Upon the termination of Service Provider’s employment with Agency, Service Provider will immediately cease and




                                             e
     desist from any and all use of Company service marks and trade names. Service Provider will immediately return to
     Agency or the Company all property bearing any company service marks or trade names, or dispose of such materials
     in the manner specified by the Company. If requested by the Company, Service Provider will execute an Order of
     Transfer of Responsibility for any telephone numbers in the Service Provider’s name, which were used in connection
     with the conduct of business on behalf of the Company.

9.



                                           pl
     While employed by Agency, Service Provider agrees that he/she will not either directly or indirectly, solicit, sell or
     service insurance of any kind for any other company, agent or broker, or refer a prospect to another company, agent or
     broker without the prior written consent of the Company.

10. Service Provider recognizes that a breach of any of the foregoing provisions will cause irreparable damage to the
    Company’s business and that such damage will be difficult or impossible to measure. Service Provider agrees that in
  m
    the event of any such breach, the Company, in addition to such other rights and remedies as it may have, will be
    entitled to an order granting injunctive relief from any court of competent jurisdiction against any act which would
    violate any such provision, without the necessity of posting a bond, and Service Provider waives any defense to an
    application for such order, except that the violation did not occur. Service Provider agrees that the Company will be
    entitled to an award of reasonable attorney’s fees in the event that it is successful in an application for injunctive relief
    or in an action based upon breach of the foregoing provisions.
Sa

11. This Agreement supersedes and replaces any prior confidentiality and non-competition agreement between the parties
    hereto. The parties agree that the use of electronic signatures for the execution of this Agreement shall be legal and
    binding and shall have the same full force and effect as if originally signed.


IN WITNESS WHEREOF, the parties hereby accept the terms of this Agreement.

Accepted by:

Service Provider
[staff name]
mm/dd/yyy


Agency
[Agency Name]
mm/dd/yyy


1
 This provision does not apply for agency agreements to be performed in Montana.
                                                            2
R27394 08/2017
                                                                                                             Pls. Exhibit 4
  Case: 1:21-cv-02674 Document #: 1-4 Filed: 05/18/21 Page 56 of 68 PageID #:432




 Exhibit D – Confidentiality & Non-Competition Agreement for the
          Key Person (excludes Montana) – Sample Copy




EA Independent Contractor Reference Guide
© 2020Allstate Insurance Company                                       Pls. Exhibit 4
      Case: 1:21-cv-02674 Document #: 1-4 Filed: 05/18/21 Page 57 of 68 PageID #:433


                                                       R3001C
                                                     APPENDIX A

                          CONFIDENTIALITY AND NON-COMPETITION AGREEMENT

                                                   KEY PERSON


This Confidentiality and Non-Competition Agreement (“Agreement”) is entered into this                    day of
                         ,            , by and between                                           (referred to in
this Agreement as “Service Provider”), and                                             (referred to in this
Agreement as “Agency”), and Allstate Insurance Company as a direct third party beneficiary of this Agreement
(referred to in this Agreement as “the Company”).

WHEREAS, the Company has entered into an agency agreement appointing Agency to act as its agent for the
purpose of receiving and accepting applications for insurance and for selling certain specified products of the
Company’s subsidiaries and affiliates; and




                                          e
WHEREAS, under the terms of the agency agreement, Agency has agreed to maintain the confidentiality of the
Company’s confidential information; and

WHEREAS, Agency has employed Service Provider to assist Agency in performing services under the agency
agreement; and




                                        pl
WHEREAS, Service Provider will have access to certain confidential information of the Company;

NOW, THEREFORE, for and in consideration of the agreements, covenants, and conditions herein contained,
the adequacy and sufficiency of which is expressly acknowledged by each of the parties hereto, the parties
agree as follows:
  m
1. The terms ”employed” or “employment” as referred to in this Agreement apply to any service provided by the
   Service Provider as an employee, independent contractor, or in any other capacity.

2. Service Provider acknowledges that while assisting Agency in performing services under the agency
   agreement, Service Provider will have access to or will have disclosed to him/her confidential information
   concerning the Company, the disclosure of which could be harmful to the Company.

3. Confidential information includes, but is not limited to, business plans of the Company; information regarding
Sa

   the names, addresses, and ages of policyholders or prospective policyholders of the Company; types of
   policies; amounts of insurance; premium amounts; the description and location of insured property; the
   expiration or renewal dates of policies; policyholder listings and any policyholder information subject to any
   privacy law; claim information; certain information and material identified by the Company as confidential or
   information considered a trade secret as provided herein or by law; and any information concerning any
   matters affecting or relating to the pursuits of the Company that is not otherwise lawfully available to the
   public. Confidential information may be oral or recorded on paper, electronic data file, or any other medium.

4. Service Provider agrees that he/she will not at any time or in any manner, directly or indirectly, disclose to
   any third party or permit any third party to access any confidential information, except upon the written
   consent of the Company; nor will Service Provider use any confidential information for his/her own benefit,
   except for the purposes of assisting Agency in performing services under the agency agreement.

5. Any and all confidential information and all Company forms, manuals, records, and other materials and
   supplies furnished to Service Provider by Agency will at all times remain the property of the Company and
   will be returned to the Company at any time upon the demand of the Company or upon the termination of
   Service Provider’s employment by Agency.

6. Upon the termination of Service Provider’s employment by Agency, Service Provider agrees to treat as
   confidential and not disclose, either directly or indirectly, to any third party any confidential information of the
   Company.
R2459A/C-3 04/01/2008                                      1
© 2009 Allstate Insurance Company
                                                                                                    Pls. Exhibit 4
       Case: 1:21-cv-02674 Document #: 1-4 Filed: 05/18/21 Page 58 of 68 PageID #:434


 7. For a period of one year following the termination of Service Provider’s employment by Agency, Service
    Provider agrees not to solicit the purchase of products or services in competition with those sold by the
    Company:
     1. With respect to any person, company, or organization to whom Agency, or any person employed by
        Agency, including Service Provider, sold insurance or other products or services on behalf of the
        Company, and who is a customer of the Company at the time of the termination; or
     2. With respect to any person, company, or organization who is a customer of the Company at the time of
        the termination and whose identity was discovered as a result of access to confidential information of
        the Company; or
     3. From any office or business site located within one mile of any locations from which Agency solicited or
        sold Company insurance or other products or services during the year immediately preceding the
        termination.

     In the event that such one year period or one mile distance exceeds the time or distance permitted by any
     applicable law, such period or distance will be automatically adjusted to the maximum period or distance
     permitted by such law. If any other provision in this paragraph 7 conflicts with any existing law, it will be




                                          e
     applied to the extent permitted by such law.

 8. Upon the termination of Service Provider’s employment with Agency, Service Provider will immediately
    cease and desist from any and all use of Company service marks and trade names. Service Provider will
    immediately return to Agency or the Company all property bearing any company service marks or trade




                                        pl
    names, or dispose of such materials in the manner specified by the Company. If requested by the
    Company, Service Provider will execute an Order of Transfer of Responsibility for any telephone numbers in
    the Service Provider’s name, which were used in connection with the conduct of business on behalf of the
    Company.

 9. While employed by Agency, Service Provider agrees that he/she will not either directly or indirectly, solicit,
    sell or service insurance of any kind for any other company, agent or broker, or refer a prospect to another
  m
    company, agent or broker without the prior written consent of the Company.

 10. Service Provider recognizes that a breach of any of the foregoing provisions will cause irreparable damage
     to the Company’s business and that such damage will be difficult or impossible to measure. Service
     Provider agrees that in the event of any such breach, the Company, in addition to such other rights and
     remedies as it may have, will be entitled to an order granting injunctive relief from any court of competent
     jurisdiction against any act which would violate any such provision, without the necessity of posting a bond,
     and Service Provider waives any defense to an application for such order, except that the violation did not
Sa

     occur. Service Provider agrees that the Company will be entitled to an award of reasonable attorney’s fees
     in the event that it is successful in an application for injunctive relief or in an action based upon breach of the
     foregoing provisions.

 11. This Agreement may be executed in counterparts, each of which will be deemed an original. This
     Agreement supersedes and replaces any prior confidentiality and non-competition agreement between the
     parties hereto. The parties agree that the use of facsimile signatures for the execution of this Agreement
     shall be legal and binding and shall have the same full force and effect as if originally signed.

 IN WITNESS WHEREOF, the parties hereby accept the terms of this Agreement.

 Accepted by:

   SERVICE PROVIDER                                AGENCY                        ALLSTATE INSURANCE COMPANY

(Key Person as an Individual)         (Key Person on behalf of Agency)                 (authorized representative)

           (date)                                    (date)                                       (date)



 R2459A/C-3 04/01/2008                                        2
 © 2009 Allstate Insurance Company
                                                                                                     Pls. Exhibit 4
  Case: 1:21-cv-02674 Document #: 1-4 Filed: 05/18/21 Page 59 of 68 PageID #:435




 Exhibit E - Confidentiality & Non-Competition Agreement for the
            Key Person (Montana Only) – Sample Copy




EA Independent Contractor Reference Guide
© 2020Allstate Insurance Company                                       Pls. Exhibit 4
     Case: 1:21-cv-02674 Document #: 1-4 Filed: 05/18/21 Page 60 of 68 PageID #:436


                                                     R3001C/MT
                                                    APPENDIX A

                         CONFIDENTIALITY AND NON-COMPETITION AGREEMENT
                                            MONTANA

                                                  KEY PERSON

This Confidentiality and Non-Competition Agreement (“Agreement”) is entered into this                    day
of                       ,            , by and between                                           (referred to
in this Agreement as “Service Provider”), and                                          (referred to in this
Agreement as “Agency”), and Allstate Insurance Company as a direct third party beneficiary of this Agreement
(referred to in this Agreement as “the Company”).

WHEREAS, the Company has entered into an agency agreement appointing Agency to act as its agent for the
purpose of receiving and accepting applications for insurance and for selling certain specified products of the
Company’s subsidiaries and affiliates; and




                                         e
WHEREAS, under the terms of the agency agreement, Agency has agreed to maintain the confidentiality of
the Company’s confidential information; and

WHEREAS, Agency has employed Service Provider to assist Agency in performing services under the agency
agreement; and




                                       pl
WHEREAS, Service Provider will have access to certain confidential information of the Company;

NOW, THEREFORE, for and in consideration of the agreements, covenants, and conditions herein contained,
the adequacy and sufficiency of which is expressly acknowledged by each of the parties hereto, the parties
agree as follows:

1. The terms ”employed” or “employment” as referred to in this Agreement apply to any service provided by
  m
   the Service Provider as an employee, independent contractor, or in any other capacity.

2. Service Provider acknowledges that while assisting Agency in performing services under the agency
   agreement, Service Provider will have access to or will have disclosed to him/her confidential information
   concerning the Company, the disclosure of which could be harmful to the Company.

3. Confidential information includes, but is not limited to, business plans of the Company; information
   regarding the names, addresses, and ages of policyholders or prospective policyholders of the Company;
Sa

   types of policies; amounts of insurance; premium amounts; the description and location of insured
   property; the expiration or renewal dates of policies; policyholder listings and any policyholder information
   subject to any privacy law; claim information; certain information and material identified by the Company
   as confidential or information considered a trade secret as provided herein or by law; and any information
   concerning any matters affecting or relating to the pursuits of the Company that is not otherwise lawfully
   available to the public. Confidential information may be oral or recorded on paper, electronic data file, or
   any other medium.

4. Service Provider agrees that he/she will not at any time or in any manner, directly or indirectly, disclose to
   any third party or permit any third party to access any confidential information, except upon the written
   consent of the Company; nor will Service Provider use any confidential information for his/her own benefit,
   except for the purposes of assisting Agency in performing services under the agency agreement.

5. Any and all confidential information and all Company forms, manuals, records, and other materials and
   supplies furnished to Service Provider by Agency will at all times remain the property of the Company and
   will be returned to the Company at any time upon the demand of the Company or upon the termination of
   Service Provider’s employment by Agency.

6. Upon the termination of Service Provider’s employment by Agency, Service Provider agrees to treat as
   confidential and not disclose, either directly or indirectly, to any third party any confidential information of
   the Company.
R2459A/CMT-3 11/2006                                       1
© 2009 Allstate Insurance Company
                                                                                                   Pls. Exhibit 4
      Case: 1:21-cv-02674 Document #: 1-4 Filed: 05/18/21 Page 61 of 68 PageID #:437


7. For a period of one year following the termination of Service Provider’s employment by Agency, Service
   Provider agrees not to solicit the purchase of products or services in competition with those sold by the
   Company:

    1. With respect to any person, company, or organization to whom Agency, or any person employed by
       Agency, including Service Provider, sold insurance or other products or services on behalf of the
       Company, and who is a customer of the Company at the time of the termination; or

    2. With respect to any person, company, or organization who is a customer of the Company at the time
       of the termination and whose identity was discovered as a result of access to confidential information
       of the Company.

    In the event that such one year period exceeds the time permitted by any applicable law, such period will
    be automatically adjusted to the maximum period permitted by such law. If any other provision in this
    paragraph 7 conflicts with any existing law, it will be applied to the extent permitted by such law.

8. Upon the termination of Service Provider’s employment with Agency, Service Provider will immediately




                                        e
   cease and desist from any and all use of Company service marks and trade names. Service Provider will
   immediately return to Agency or the Company all property bearing any company service marks or trade
   names, or dispose of such materials in the manner specified by the Company. If requested by the
   Company, Service Provider will execute an Order of Transfer of Responsibility for any telephone numbers
   in the Service Provider’s name which were used in connection with the conduct of business on behalf of
   the Company.




                                      pl
9. While employed by Agency, Service Provider agrees that he/she will not either directly or indirectly, solicit,
   sell or service insurance of any kind for any other company, agent or broker, or refer a prospect to another
   company, agent or broker without the prior written consent of the Company.

10. Service Provider recognizes that a breach of any of the foregoing provisions will cause irreparable damage
    to the Company’s business and that such damage will be difficult or impossible to measure. Service
  m
    Provider agrees that in the event of any such breach, the Company, in addition to such other rights and
    remedies as it may have, will be entitled to an order granting injunctive relief from any court of competent
    jurisdiction against any act which would violate any such provision, without the necessity of posting a
    bond, and Service Provider waives any defense to an application for such order, except that the violation
    did not occur. Service Provider agrees that the Company will be entitled to an award of reasonable
    attorney’s fees in the event that it is successful in an application for injunctive relief or in an action based
    upon breach of the foregoing provisions.
Sa

11. This Agreement may be executed in counterparts, each of which will be deemed an original. This
    Agreement supersedes and replaces any prior confidentiality and non-competition agreement between the
    parties hereto. The parties agree that the use of facsimile signatures for the execution of this Agreement
    shall be legal and binding and shall have the same full force and effect as if originally signed.

IN WITNESS WHEREOF, the parties hereby accept the terms of this Agreement.

Accepted by:

   SERVICE PROVIDER                              AGENCY                      ALLSTATE INSURANCE COMPANY


(Key Person as an Individual)       (Key Person on behalf of Agency)               (authorized representative)


           (date)                                 (date)                                      (date)




R2459A/CMT-3 11/2006                                       2
© 2009 Allstate Insurance Company
                                                                                                  Pls. Exhibit 4
  Case: 1:21-cv-02674 Document #: 1-4 Filed: 05/18/21 Page 62 of 68 PageID #:438




                    Exhibit F – Binding Authority Approval




EA Independent Contractor Reference Guide
© 2020Allstate Insurance Company                                       Pls. Exhibit 4
    Case: 1:21-cv-02674 Document #: 1-4 Filed: 05/18/21 Page 63 of 68 PageID #:439




                                   BINDING AUTHORITY APPROVAL
To:       ________________________________________                   __________________________
                          Agent                                             Location

It is my pleasure to inform you that _________________________________________________
                                                        Name

has been approved as a Sales Producer to have binding authority in the following lines of insurance subject to the
Company’s rules and procedures:

      Auto & Property                     Business Insurance                      Allstate Financial

and the authority to sell:

      Motor Club                          Parts & Labor Plus

Through the use of this additional support, your ability to provide professional insurance services is enhanced.
Along with this approval, it is important that you understand you are responsible for this Sales Producer’s actions
and business results. You are responsible for ensuring:

•     proper remittance of Company funds
•     that a proper level of customer service is provided
•     that all required licenses are maintained
•     compliance with all of Allstate’s rules and regulations
•     that information on Allstate applications is accurate and truthful
•     adherence to all necessary quality verification and administrative requirements
•     compliance with the Company’s ethical standards
•     that proper training and development is provided to the Sales Producer in an effort to avoid errors and omissions
•     that the Company is immediately notified if I become aware that the Sales Producer has been convicted of a
      felony
•     that the Company is immediately notified if the Sales Producer ceases to work under your supervision

It is also important that you recognize that the degree of authority you provide this Sales Producer is your decision.
You have the ability to restrict any and all of the Sales Producer’s activities you deem necessary. Failure to exercise
proper control and authority over this Sales Producer’s activities cannot only result in your permanent loss of the
opportunity to have Sales Producers, but may jeopardize your agency relationship with the Company.

In addition, you should understand that the authority granted by the Company for a support staff member to act as a
Sales Producer, including binding coverage, can be withdrawn or limited by the Company at any time at its sole
discretion.

Any questions or concerns you have regarding this Sales Producer should be brought to the attention of the
undersigned immediately.


                                                       Regards,

                                                       ______________________________                    ________
                                                           Authorized Representative                        Date


ct: Human Resources

R2390-4




© 2009 Allstate Insurance Company
                                                                                                       Pls. Exhibit 4
  Case: 1:21-cv-02674 Document #: 1-4 Filed: 05/18/21 Page 64 of 68 PageID #:440




         Exhibit G – Assignment and Assumption of Lease Form




EA Independent Contractor Reference Guide
© 2020Allstate Insurance Company                                       Pls. Exhibit 4
   Case: 1:21-cv-02674 Document #: 1-4 Filed: 05/18/21 Page 65 of 68 PageID #:441




                      ASSIGNMENT AND ASSUMPTION OF LEASE FORM

THIS AGREEMENT made and entered into as of ________________, ______ (“Effective Date”) by and between
Allstate Insurance Company (“Assignor”) and _______________ (“Assignee”) jointly and severally:

WHEREAS, Assignor is the tenant or lessee under that certain lease dated __________, a copy of which is attached
hereto, (the “Lease”) between Assignor and _______________ (“Landlord”) pertaining to that certain space
commonly know as _______________________________; and

WHEREAS, Assignor desires to assign all of its right, title and interest in and to, and to delegate all of its
obligations under the Lease to Assignee and Assignee desires to accept such assignment and to assume all of
Assignor’s obligations under the Lease.

NOW, THERFORE, for and in consideration of the mutual covenants hereinafter set forth and other valuable
consideration, the receipt and sufficiency of which is herby acknowledged, Assignor and Assignee, intending to be
legally bound, do hereby agree as follows:

1) Assignor hereby assigns and transfers to Assignee all of Assignor’s right, title and interest in and to the Lease
   and hereby delegates to Assignee all of its obligations under the Lease.
2) Assignee hereby accepts the assignment and delegation set forth in paragraph 1 above and assumes and agrees
   to perform all of the terms, covenants, conditions and obligations required to be performed by Assignor under
   the Lease.
3) Assignee shall indemnify, defend and hold Assignor harmless from and against all loss, costs, damage or
   expense resulting from any claim of causes of action arising under the Lease on or after the Effective Date.
   Assignor shall indemnify, defend and hold Assignee harmless from and against all loss, costs, damage or
   expense resulting from any claim or causes of action arising under the Lease prior to the Effective Date.
4) Assignor shall have no obligation to exercise any renewal or extension options provided under the Lease, if any,
   and Assignee shall have no rights to any such options.
5) Assignee shall not further assign its rights under the Lease nor sublease all or any portion of the Leased
   Premises without Assignor’s prior written consent.
6) All of the covenants and agreements herein contained shall inure to the benefit of and be binding upon the
   successors and assigns of the parties hereto.
7) In the event Landlord has the right of approval under the terms of the lease, this assignment shall be conditional
   upon such approval and if such approval is not obtained, this agreement shall be void in abinitio.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and year first above written.


                                                      “Assignor”
                                                      ALLSTATE INSURANCE COMPANY
                                                      By:       __________________________________________
                                                      It’s      __________________________________________


                                                      “Assignee”
                                                                ___________________________________________
                                                                ___________________________________________
                                                                ___________________________________________



© 2009 Allstate Insurance Company
                                                                                                      Pls. Exhibit 4
   Case: 1:21-cv-02674 Document #: 1-4 Filed: 05/18/21 Page 66 of 68 PageID #:442




                                    Consent of Landlord/Lessor

_____________________, Landlord/Lessor under the Lease, hereby consents to the foregoing
assignment of the Lease of this _______ day of __________________, _______.

The Lessor hereby agrees to release the Lessee from further obligations under the terms and
conditions of the lease upon the acceptance of the obligations therein by Assignee.


                                             “Landlord/Lessor”
                                             ______________________________________
                                             By:    ________________________________
                                             It’s   ________________________________




© 2009 Allstate Insurance Company
                                                                                   Pls. Exhibit 4
  Case: 1:21-cv-02674 Document #: 1-4 Filed: 05/18/21 Page 67 of 68 PageID #:443




            Exhibit H – Continuation Planning Letter of Intent




EA Independent Contractor Reference Guide
© 2020Allstate Insurance Company                                       Pls. Exhibit 4
  Case: 1:21-cv-02674 Document #: 1-4 Filed: 05/18/21 Page 68 of 68 PageID #:444




XX/XX/XXXX



Name

Address

City



Dear Name,

You have been pre-approved as the key person of _____________________________
(Agency) at the following location _________________________________________at
a future date contingent on the following:

    Acceptable background check at the time of key person appointment
    It is still the desire of the Agency owner to install you as the key person of the
      agency
    Meeting any additional approval criteria as determined by the Company to be
      necessary prior to approving a key person

The Company retains the right to make changes relating to its distribution method which
may cause this pre-approval to be invalid. Baring any unforeseen circumstances, and
provided there are no substantive changes to cause you to no longer be considered
approved, you will be approved as the key person referenced above at some date in the
future at the desire of the Agency owner. This approval is valid for two years from the
date of the letter. This pre-approval letter does not alter or supersede any obligations
given in the R3001 Exclusive Agency Agreement or any of its incorporated documents.

Sincerely,

XXXXX




                                                                              Pls. Exhibit 4
